 



EXHIBIT 10.2

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
GREENEVILLE DIVISION

     
IN RE: KING PHARMACEUTICALS,
  No. 2:03-CV-77
INC. SECURITIES LITIGATION
   
 
   
 
  District Judge Thomas W. Phillips
THIS DOCUMENT RELATES TO:
   
All Actions
  Magistrate Judge Dennis H. Inman



STIPULATION OF SETTLEMENT
Robert Gans
Jeffrey N. Leibell
John C. Browne
BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
R. Garry Chaffin
Linda Burnsed
CHERNAU, CHAFFIN & BURNSED PLLC
Attorneys for Lead Plaintiffs and Lead Counsel for the Class
Joseph H. Weiss
Mark D. Smilow
Ilya Nuzov
WEISS & LURIE
Stephen T. Rodd
Arthur N. Abbey
Meagan Zapotocky
ABBEY SPANIER RODD ABRAMS & PARADIS, LLP
Attorneys for the Jones Merger Lead Plaintiff and Lead Counsel for the Jones
Merger Subclass
John C. Millian
Daniel A. Cantu
Jill S. Henderson
GIBSON, DUNN & CRUTCHER LLP
Andrew L. Colocotronis (BPR No. 017052)
Ashley M. Lowe (BPR No. 20867)
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, P.C.
Attorneys for the King Defendants
Lawrence J. Portnoy
Lindsay H. Tomenson
DAVIS POLK & WARDWELL
Jimmie C. Miller
HUNTER SMITH & DAVIS LLP
Attorneys for the Underwriter Defendants
July 31, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      I. THE LITIGATION AND RELATED PROCEEDINGS     1  
 
                    II.   DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY     3
 
 
                    III.   CLAIMS OF THE PLAINTIFFS AND BENEFITS OF SETTLEMENT  
  4  
 
                    IV.   TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT     4
 
 
                   
 
    1.     Definitions     5  
 
                   
 
    2.     The Settlement     11  
 
                   
 
          a.    The Settlement Fund     11  
 
                   
 
          b.    The Escrow Account     11  
 
                   
 
          c.    Taxes     12  
 
                   
 
          d.    Termination     14  
 
                   
 
    3.     Releases     15  
 
                   
 
    4.     Notice Order And Settlement Hearing     15  
 
                   
 
    5.     Administration and Calculation of Claims, Final Awards and
Supervision and Distribution of the Settlement Fund     16  
 
                   
 
    6.     Plaintiffs’ Counsel’s Attorneys’ Fees And Reimbursement of Expenses  
  18  
 
                   
 
    7.     Conditions Of Settlement, Effect of Disapproval, Cancellation or
Termination     20  
 
                   
 
    8.     Miscellaneous Provisions     21  

ii

 



--------------------------------------------------------------------------------



 



INDEX TO EXHIBITS

     
[Proposed] Order Preliminarily Approving Settlement and Providing for Notice
  Exhibit A
 
   
Notice of Pendency of Class Action and of Proposed Class Action Settlement
  Exhibit B
 
   
Summary Notice of Pendency of Class Action and Proposed Class Action Settlement
  Exhibit C
 
   
Proof of Claim
  Exhibit D
 
   
[Proposed] Judgment
  Exhibit E

iii



--------------------------------------------------------------------------------



 



EXECUTION COPY
     This Stipulation of Settlement (the “Stipulation”) is entered into by and
among the Los Angeles County Employees Retirement Association (“LACERA”), the
Policemen and Firemen Retirement System City of Detroit (“Detroit P&F”), and the
Teachers’ Retirement System of Louisiana (“TRSL”) (collectively, “Lead
Plaintiffs”), for themselves and on behalf of the Class (as defined below);
Kathleen Crews (“Jones Lead Plaintiff”), for herself and on behalf of the Jones
Subclass (as defined below); the King Defendants (as identified below); and the
Underwriter Defendants (as identified below) (all, collectively, the “Settling
Parties”). This Stipulation is intended by the Settling Parties to fully,
finally and forever resolve, discharge and settle the Released Claims (as
defined below), upon and subject to the terms and conditions hereof (the
“Settlement”).
I. THE LITIGATION AND RELATED PROCEEDINGS
     On and after March 12, 2003, approximately 22 lawsuits were filed in the
United States District Court for the Eastern District of Tennessee (the “Court”)
as proposed class actions on behalf of persons who purchased common stock of
King Pharmaceuticals, Inc. (“King”) during the time period from February 16,
1999, to March 10, 2003, inclusive (the “Class Period”), including Persons who
acquired King stock by virtue of the merger of Jones Pharmaceuticals, Inc.
(“Jones”) with King in August 2000 (the “Jones Merger”). By Order dated
April 23, 2003, those actions were consolidated for all purposes as In re King
Pharmaceuticals, Inc. Securities Litigation, Civil No. 2:03-CV-77 (collectively,
the “Litigation”).
     On August 15, 2003, the Court appointed LACERA, Detroit P&F, and TRSL as
Lead Plaintiffs under § 21D(a)(3)(B) of the Securities Exchange Act of 1934, and
approved Bernstein, Litowitz, Berger & Grossmann LLP (“Lead Counsel”) as lead
counsel for the proposed Class. The Court also appointed Kathleen Crews and Jim
O’Neil as Lead Plaintiffs for a proposed Jones Subclass, and approved the law
firms of Weiss & Lurie and Abbey Spanier Rodd Abrams &

 



--------------------------------------------------------------------------------



 



Paradis, LLP (formerly Abbey Gardy LLP) (collectively, “Jones Subclass Lead
Counsel”) as lead counsel for the proposed Jones Subclass. (Mr. O’Neil
subsequently withdrew, leaving Ms. Crews as the sole lead plaintiff of the Jones
Subclass).
     On October 21, 2003, Plaintiffs filed a Consolidated Class Action Complaint
For Violations Of The Federal Securities Laws (the “Complaint”). The Complaint
alleges violations of §§ 11, 12(a)(2) and 15 of the Securities Act; § 10(b) of
the Exchange Act and Rule 10b -5 promulgated thereunder; § 14(a) of the Exchange
Act and Rule 14a-9 promulgated thereunder; and § 20(a) of the Exchange Act, all
as described more fully in the Complaint. The Defendants named in the Complaint
include King, certain of its current and former officers and directors, and the
underwriters of a secondary offering of King stock.
     Defendants filed motions to dismiss the Complaint on January 7, 2004. By
order dated August 12, 2004, the Court granted in certain respects and denied in
other respects the motions to dismiss.
     On November 19, 2004, Plaintiffs filed a motion requesting that the Court
certify a class and subclass, and appoint class representatives and class
counsel. Following further proceedings, including the entry of a stipulation
between Lead Plaintiffs and Defendants resolving certain of the matters raised
by the class certification motion, the Court approved (1) the certification of a
Class comprised of all Persons (with certain exclusions) who purchased common
stock of King during the time period from February 16, 1999, to March 10, 2003,
the appointment of Detroit P&F and LACERA as representatives for that Class, and
the appointment of Lead Counsel as lead counsel for that Class; and (2) the
certification of a Jones Subclass comprised of all Persons (with certain
exceptions) who acquired King stock by virtue of the

2



--------------------------------------------------------------------------------



 



merger of Jones with King, the appointment of Ms. Crews as the representative
for the Jones Subclass, and the appointment of Jones Subclass Lead Counsel as
lead counsel for the Subclass.
     For a period of well over a year the parties engaged in extensive
discovery, including document production, exchanges of interrogatories, and
numerous depositions. In the fall of 2005, the Plaintiffs and the King
Defendants agreed to non- binding, formal mediation of this dispute with the
assistance of mediator Gary V. McGowan. In-person mediation sessions were held
with Mr. McGowan on November 17 and 18, 2005, in New York, New York, and again
on February 7, 2006, in Washington, D.C. Extensive communications among the
parties, King’s insurers and Mr. McGowan also took place by telephone before and
after these mediation sessions. The parties also appeared before the Court as
part of the settlement process. As a result of the efforts of the Parties, the
mediator and the Court, the Settling Parties have reached this Settlement on the
terms set forth below.
II. DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY
     The Defendants have denied and continue to deny each and all of the claims
and contentions alleged by the Plaintiffs in the Litigation. The Defendants
expressly have denied and continue to deny all charges of wrongdoing or
liability against them arising out of any of the conduct, statements, acts or
omissions alleged, or that could have been alleged, in the Litigation. The
Defendants also have denied and continue to deny, inter alia, the allegations
that the Plaintiffs or the Class have suffered damage, that the price of King
publicly-traded securities was artificially inflated by reason of alleged
misrepresentations, non-disclosures or otherwise, that the Plaintiffs or
Class Members can prove that any alleged statements caused their losses, or that
the Plaintiffs or the Class were otherwise harmed by the conduct alleged in the
Litigation. Defendants believe that if the case did not settle, they would
prevail at trial.

3



--------------------------------------------------------------------------------



 



     Nonetheless, the Defendants have concluded that further conduct of the
Litigation would be protracted and expensive, and have also taken into account
the uncertainty and risks inherent in any litigation, especially in complex
cases like the Litigation. The Defendants have, therefore, determined that it is
desirable and beneficial to each Defendant, as well as to King’s current
shareholders, that the Litigation be settled in the manner and upon the terms
and conditions set forth in this Stipulation.
III. CLAIMS OF THE PLAINTIFFS AND BENEFITS OF SETTLEMENT
     The Plaintiffs believe that the claims asserted in the Litigation have
merit, and that if the case did not settle, they would prevail at trial.
However, counsel for the Plaintiffs recognize and acknowledge the expense and
length of continued proceedings necessary to prosecute the Litigation against
the Defendants through trial and through appeals. Counsel for the Plaintiffs
also have taken into account the uncertain outcome and the risk of any
litigation, especially in complex actions such as the Litigation, as well as the
difficulties and delays inherent in such litigation. Counsel for the Plaintiffs
also are mindful of the inherent problems of proof under and possible defenses
to the violations asserted in the Litigation. Counsel for the Plaintiffs believe
that the settlement set forth in this Stipulation confers substantial benefits
upon the Class and the Jones Subclass. Based on their evaluation, counsel for
the Plaintiffs, Lead Plaintiffs and the Jones Subclass Lead Plaintiff have
determined that the settlement set forth in this Stipulation is in the best
interests of the Plaintiffs, the Class and the Jones Subclass.
IV. TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT
     NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the
Settling Parties, by and through their respective attorneys, that, subject to
the approval of the Court, the Litigation and the Released Claims shall be
finally and fully compromised, settled and

4



--------------------------------------------------------------------------------



 



released, and the Litigation shall be dismissed with prejudice as to all
Defendants and Dismissed Defendants, upon and subject to the terms and
conditions of this Stipulation, as follows.
1. Definitions
     1.1. “Authorized Claimant” means any Class Member whose claim for recovery
has been allowed pursuant to the terms of this Stipulation and the Plan of
Allocation.
     1.2. “Claimant” means any Class Member who files a Proof of Claim in such
form and manner, and within such time, as the Court shall prescribe.
     1.3. “Claims Administrator” means the firm of A.B. Data, Ltd. .
     1.4. “Class” means a class consisting of all Persons (other than those
Persons who timely and validly request exclusion from the Class) who purchased
King common stock between February 16, 1999, and March 10, 2003, inclusive,
including all persons and entities who acquired shares of King common stock
pursuant to any offering completed during the Class Period, and who were damaged
thereby. Excluded from the class are Defendants; members of the families of each
of the individual Defendants; any parent, subsidiary, affiliate, partner,
officer, executive (having the title of Vice President or above) or director of
any Defendant during the Class Period; any entity in which any such excluded
person has a controlling interest; and the legal representatives, heirs,
successors, or assigns of any such excluded person or entity. All members of the
Jones Subclass shall be deemed members of the Class.
     1.5. “Class Member” means a Person who falls within the definition of the
Class, including without limitation Persons who are members of the Jones
Subclass.
     1.6. “Defendants” means all defendants in the Litigation, including the
King Defendants, Individual Defendants, Underwriter Defendants, and Dismissed
Defendants.

5



--------------------------------------------------------------------------------



 



     1.7. “Dismissed Defendants” means Rufus Henry Richards, Dennis M. Jones,
Ernest C. Bourne, Richard C. Williams, Earnest W. Deavenport, Jr., Frank W.
DeFriece and D. Greg Rooker.
     1.8. “Effective Date” means the date upon which approval of this
Stipulation and the Settlement, as set forth in the Judgment, becomes Final.
     1.9. “Final” means: (a) the date of final affirmance on an appeal of the
Judgment, the expiration of the time for a petition for or a denial of a writ of
certiorari to review the Judgment and, if certiorari is granted, the date of
final affirmance of the Judgment following review pursuant to that grant; or
(b) the date of final dismissal of any appeal from the Judgment or the final
dismissal of any proceeding on certiorari to review the Judgment; or (c) if no
appeal is filed, the expiration date of the time for the filing or noticing of
any appeal from the Judgment, i.e., thirty (30) days after entry of the
Judgment.
     1.10. “Individual Defendants” means Jefferson J. Gregory, John M. Gregory,
Joseph R. Gregory, James E. Gregory, Brian G. Schrader, James R. Lattanzi, Kyle
P. Macione, Rufus Henry Richards, Ernest C. Bourne, Frank W. DeFriece, Jr., D.
Greg Rooker, Earnest W. Deavenport, Jr., Gregory D. Jordan, R. Charles Moyer,
Richard C. Williams, Dennis M. Jones.
     1.11. “Jones Subclass” means a class consisting of all Persons (other than
those Persons who timely and validly request exclusion from the Class or Jones
Subclass) who exchanged shares of Jones common stock for shares of King common
stock pursuant to the August 11, 2000 Jones Merger prospectus, and who were
damaged thereby, and/or all persons and entities who were solicited to vote on
the Jones Merger pursuant to the Jones Merger prospectus, and who were damaged
thereby. Excluded from the Jones Subclass are

6



--------------------------------------------------------------------------------



 



Defendants; members of the families of each of the individual Defendants; any
parent, subsidiary, affiliate, partner, officer, executive (having the title of
Vice President or above) or director of any Defendant during the Class Period;
any entity in which any such excluded person has a controlling interest; and the
legal representatives, heirs, successors, or assigns of any such excluded person
or entity.
     1.12. “Judgment” means the judgment to be rendered by the Court,
substantially in the form and content attached hereto as Exhibit E.
     1.13. “King Common Stock” means King publicly-traded common stock, traded
on the NASDAQ National Market from June 25, 1998 until May 23, 2000, and
thereafter traded on the New York Stock Exchange under the symbol KG.
     1.14. “King Defendants” means King and the Individual Defendants.
     1.15. “Person” means an individual, corporation, limited liability
corporation, professional corporation, limited liability partnership,
partnership, limited partnership, association, joint stock company, estate,
legal representative, trust, unincorporated association, government or any
political subdivision or agency thereof, and any business or legal entity and
their spouses, heirs, predecessors, successors, representatives, or assignees.
     1.16. “Plaintiffs” means each of the plaintiffs who filed a complaint in
the Litigation.
     1.17. “Plaintiffs’ Counsel” means counsel who have appeared for any of the
plaintiffs who filed a complaint in the Litigation.
     1.18. “Related Persons” means each of a Defendant’s past or present
directors, officers, managers, employees, partners, members, principals, agents,
underwriters, insurers and co- insurers and their reinsurers, controlling
shareholders, venture capital investors, attorneys, accountants or auditors,
banks or investment banks, financial advisors, associates, personal or

7



--------------------------------------------------------------------------------



 



legal representatives, predecessors, successors, parents, subsidiaries,
divisions, joint ventures, assigns, spouses, heirs, related or affiliated
entities, any entity in which a Defendant has a controlling interest, any
members of their immediate families, or any trust of which any Defendant is the
settlor or which is for the benefit of any Defendant and/or member(s) of his or
her family.
     1.19. “Released Claims” shall mean all claims (including “Unknown Claims”
as defined herein), demands, rights, liabilities and causes of action under
federal or state law, (including without limitation the Securities Act of 1933
and the Securities Exchange Act of 1934), whether based upon statutory or common
law, whether class or individual in nature, known or unknown, concealed or
hidden, and that (i) were asserted in the Litigation, or (ii) that could have
been asserted in the Litigation by any Lead Plaintiff, Jones Lead Plaintiff or
Class Member against any Released Defendant Party arising from any losses
sustained on the purchase of King Common Stock during the Class Period,
including without limitation any claims related to King’s return reserves.
     1.20. “Released Defendant Parties” means each and all of the Defendants and
their Related Persons.
     1.21. “Settled Defendants’ Claims” means all claims (including, but not
limited to, “Unknown Claims” as defined herein), demands, losses, rights, and
causes of action of any nature whatsoever, whether known or unknown, whether
suspected or unsuspected, whether concealed or hidden, that have been or could
have been asserted in the Litigation or any forum by the Defendants or any of
them or the successors and assigns of any of them against any of the Plaintiffs,
Class Members or Plaintiffs’ Counsel, which arise out of or relate in any

8



--------------------------------------------------------------------------------



 



way to the institution, prosecution, assertion, settlement, or resolution of the
Litigation (except for claims to enforce this Stipulation).
     1.22. “Underwriter Defendants” means Credit Suisse First Boston Corporation
(now known as Credit Suisse Securities (USA) LLC); J.P. Morgan Securities, Inc.;
Banc of America Securities, Inc.; and UBS Warburg.
     1.23. “Unknown Claims” means any Released Claims that any Plaintiff or
Class Member does not know or suspect to exist in his, her, or its favor at the
time of the release of the Released Defendant Parties, and any Settled
Defendants’ Claims that any Defendant does not know or suspect to exist in his,
her or its favor, which, if known by him, her, or it, might have affected his,
her, or its settlement with and release of the Released Defendant Parties, or
might have affected his, her, or its decision(s) with respect to the settlement.
With respect to any and all Released Claims and Settled Defendants’ Claims, the
Settling Parties stipulate and agree that, upon the Effective Date, Plaintiffs
and the Defendants shall expressly waive, and each of the Class Members shall be
deemed to have, and by operation of the Judgment shall have, expressly waived
the provisions, rights, and benefits conferred by any law of any state or
territory of the United States, or principle of common law, which is similar,
comparable or equivalent to California Civil Code § 1542, which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          The Plaintiffs and Class Members may hereafter discover facts in
addition to or different from those that any of them now knows or believes to be
true related to the subject matter of the Released Claims, but each Plaintiff
shall expressly and each Class Member, upon the Effective Date, shall be deemed
to have, and by operation of the Judgment shall have, fully, finally, and

9



--------------------------------------------------------------------------------



 




forever settled and released any and all Released Claims, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether or not concealed
or hidden, which now exist, or heretofore have existed upon any theory of law or
equity now existing or coming into existence in the future, including, but not
limited to, conduct that is negligent, intentional, with or without malice, or a
breach of any duty, law or rule, without regard to the subsequent discovery or
existence of such different or additional facts. Similarly, the Defendants and
Released Defendant Parties may hereafter discover facts in addition to or
different from those that any of them now knows or believes to be true related
to the subject matter of the Settled Defendants’ Claims, but each Defendant
shall expressly and each Released Defendant Party, upon the Effective Date,
shall be deemed to have, and by operation of the Judgment shall have, fully,
finally, and forever settled and released any and all Settled Defendants’
Claims, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether or not concealed or hidden, which now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct that is
negligent, intentional, with or without malice, or a breach of any duty, law or
rule, without regard to the subsequent discovery or existence of such different
or additional facts. The Settling Parties acknowledge, and the Class Members and
Released Defendant Parties shall be deemed by operation of the Judgment to have
acknowledged, that the inclusion of “Unknown Claims” in the definition of
Released Claims and Settled Defendants’ Claims was separately bargained for and
is a key element of the settlement of which these releases are a part.

10



--------------------------------------------------------------------------------



 



2. The Settlement
          a. The Settlement Fund
     2.1. The parties agreed to settle the Litigation in exchange for a payment
of Thirty-Eight Million, Two Hundred Fifty Thousand Dollars ($38,250,000.00)
(the “Settlement Amount”), which shall be paid and transferred as set forth
herein.
     2.2. An escrow account (the “Escrow Account”) shall be established with
U.S. Bank (the “Escrow Agent”). The Escrow Account shall be subject to an escrow
agreement in a form acceptable to Plaintiffs, King, and King’s insurers (the
“Escrow Agreement”).
     2.3. King shall cause the Settlement Amount to be paid into the Escrow
Account on or before the date that is thirty business days after the date the
Court grants preliminary approval of the settlement (the “Funding Date”). The
Settlement Amount deposited in the Escrow Account, together with all interest
earned thereon, shall constitute the “Settlement Fund.”
     2.4. This is not a “claims-made” settlement; in the event that the
Effective Date occurs, there will be no return or reversion to King or its
insurers of any portion of the Settlement Fund. Upon the occurrence of the
Effective Date, any and all interest or right of King or its insurers in or to
the Settlement Fund shall be absolutely and forever extinguished.
          b. The Escrow Account
     2.5. In accordance with the terms of the Escrow Agreement, the Escrow Agent
shall invest the Settlement Fund in short-term instruments backed by the full
faith and credit of the United States Government or fully insured by the United
States Government or an agency thereof, and shall reinvest the proceeds as they
mature in similar instruments at their then current market rates. The Escrow
Agent shall bear all risks related to investment of the Settlement Fund.

11



--------------------------------------------------------------------------------



 



     2.6. The Escrow Agent shall not disburse funds from the Escrow Account
except as provided in the Escrow Agreement or by an order of the Court.
     2.7. Subject to further order and/or directions as may be made by the
Court, the Escrow Agent is authorized to execute such transactions as are
necessary and consistent with the terms of this Stipulation. All funds in the
Escrow Account shall be deemed and considered to be in custodia legis, and shall
remain subject to the jurisdiction of the Court, until such time as such funds
shall be distributed pursuant to this Stipulation, the Escrow Agreement, and/or
further order(s) of the Court.
     2.8. Lead Counsel shall bear all responsibility for arranging for the
payment of taxes owed on the Settlement Fund (“Taxes”), which shall be paid from
the Escrow Account. Prior to the Effective Date, Lead Counsel may also draw up
to $200,000 from the Escrow Account to pay the actual out-of-pocket costs of
notice and settlement administration (“Notice Costs”).
     2.9. Following the Effective Date, the Escrow Agent may pay from the Escrow
Account upon the direction of Lead Counsel, without further approval from King,
King’s insurers or the Court, such costs and expenses as are reasonably and
actually incurred in connection with providing notice to the Class; locating
Class Members; soliciting Class claims; assisting with the filing of claims;
administering and distributing the Settlement Fund to Authorized Claimants;
processing Proof of Claim and Release forms; paying Escrow Fees, if any; and
paying the Fee and Expense Award, as hereinafter defined in ¶6.3 .
          c. Taxes
     2.10. (a) The Settling Parties and their counsel agree that the Settlement
Fund is intended to be a “qualified settlement fund” within the meaning of
Treas. Reg. § 1.468B-1. Settling Parties and their counsel agree that the
Settlement Fund should be treated as being at all

12



--------------------------------------------------------------------------------



 



times a “qualified settlement fund” within the meaning of Treas. Reg. §
1.468B-1. For the purpose of §468B of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder, the “administrator” shall
be Lead Counsel. Lead Counsel shall timely make such elections as necessary or
advisable to carry out the purposes of this ¶ 2.10, including the “relation-back
election” (as defined in Treas. Reg. § 1.468B-1) back to the earliest permitted
date. Such elections shall be made in compliance with the procedures and
requirements contained in such regulations. It shall be the responsibility of
Lead Counsel to timely and properly prepare and deliver the necessary
documentation for signature by all necessary parties, and thereafter to cause
the appropriate filing to occur.
          (b) Lead Counsel shall timely and properly file all informational and
other tax returns necessary or advisable with respect to the Settlement Fund
(including without limitation the returns described in Treas. Reg.
§1.468B-2(k)(1)). Such returns (as well as the election described in ¶ 2.10(a))
shall be consistent with this ¶ 2.10 and in all events shall reflect that all
Taxes (including any estimated Taxes, interest or penalties) on the income
earned by the Settlement Fund shall be paid out of the Settlement Fund as
provided for herein.
          (c) All (i) Taxes (including any estimated Taxes, interest or
penalties) arising with respect to the income earned by the Settlement Fund,
including any Taxes or tax detriments that may be imposed upon the Defendants or
their counsel with respect to any income earned by the Settlement Fund for any
period during which the Settlement Fund does not qualify as a “qualified
settlement fund” for federal or state income tax purposes, and (ii) expenses and
costs incurred in connection with the operation and implementation of this ¶
2.10 (including, without limitation, expenses of tax attorneys and/or
accountants and mailing and distribution costs and expenses relating to filing
(or failing to file) the returns described in this ¶ 2.10) (“Tax

13



--------------------------------------------------------------------------------



 



Expenses”), shall be paid out of the Settlement Fund; in all events neither the
Defendants nor their counsel shall have any liability or responsibility for the
Taxes or the Tax Expenses. The Settlement Fund shall indemnify and hold each of
the Defendants and their counsel harmless for Taxes and Tax Expenses (including,
without limitation, Taxes payable by reason of any such indemnification).
Further, Taxes and Tax Expenses shall be treated as, and considered to be, a
cost of administration of the Settlement Fund and shall be timely paid out of
the Settlement Fund without prior order from the Court or approval by King or
King’s insurers, and the Escrow Agent shall be obligated (notwithstanding
anything herein to the contrary) to withhold from distribution to Authorized
Claimants any funds necessary to pay such amounts including the establishment of
adequate reserves for any Taxes and Tax Expenses (as well as any amounts that
may be required to be withheld under Treas. Reg. § 1.468B-2(1)(2)); neither the
Defendants, the Insurers, nor their counsel are responsible, nor shall they have
any liability therefor. The parties hereto agree to cooperate with the Escrow
Agent, Lead Counsel, each other, and their tax attorneys and accountants to the
extent reasonably necessary to carry out the provisions of this ¶ 2.10.
          d. Termination
     2.11. In the event that the Settlement is not ultimately consummated, the
Settlement Fund (including interest earned) shall be returned to the entities
(King and/or its insurers) who paid the Settlement Amount, less any Taxes paid
or owing, Escrow Fees and Notice Costs (up to $200,000) paid or incurred, which
shall not be returned or repaid. The Escrow Agent shall be liable and
responsible for the return of the Settlement Fund to the respective payors. At
the request of counsel for Defendants, the Escrow Agent or its designee shall
apply for any tax refund owed to the Settlement Fund and pay the proceeds, after
deduction of any fees or expenses incurred in connection with such
application(s) for refund, to the respective payors.

14



--------------------------------------------------------------------------------



 



3. Releases
     3.1. Upon the Effective Date, the Plaintiffs and each of the Class Members
shall be deemed to have, and by operation of the Judgment shall have, fully,
finally, and forever released, relinquished and discharged all Released Claims
against all Defendants in the Litigation (including the King Defendants,
Underwriter Defendants and Dismissed Defendants) and their Related Persons,
including King’s insurers and re- insurers, whether or not such Class Member
executes and delivers the Proof of Claim and Release.
     3.2. Upon the Effective Date, each of the Released Defendant Parties shall
be deemed to have, and by operation of the Judgment shall have, fully, finally,
and forever released, relinquished and discharged Plaintiffs, each and all of
the Class Members, and their counsel, from all Settled Defendants’ Claims.
4. Notice Order And Settlement Hearing
     4.1. Upon execution of this Stipulation, the Settling Parties shall jointly
apply to the Court for preliminary approval of the Settlement set forth in this
Stipulation. The Parties shall submit to the Court the Stipulation together with
its Exhibits, and shall apply for entry of an order (the “Notice Order”),
substantially in the form and content of Exhibit A hereto, requesting, inter
alia, (a) the preliminary approval of the settlement and approval for the
mailing and publication of a settlement notice (the “Notice”) substantially in
the form and content of Exhibit B hereto, and (b) publication of a summary
notice (the “Summary Notice”), substantially in the form and content of
Exhibit C hereto.
     4.2. The Settling Parties shall jointly apply to the Court for the
scheduling of a hearing for consideration of final approval of the Settlement
set forth in the Stipulation, as well as the

15



--------------------------------------------------------------------------------



 



approval of the proposed Plan of Allocation and the Fee and Expense Application
(the “Settlement Hearing”).

5.   Administration and Calculation of Claims, Final Awards and Supervision and
Distribution of the Settlement Fund

     5.1. Lead Counsel shall be solely responsible for designating the Claims
Administrator, subject to Court approval. Upon execution of this Stipulation,
King shall provide or cause to be provided to the Claims Administrator its
shareholder lists as appropriate for providing notice to the Class.
     5.2. Within such time as set by the Court, each Person claiming to be an
Authorized Claimant shall be required to submit to the Claims Administrator a
completed claim form (“Proof of Claim and Release”), substantially in the form
of Exhibit D hereto (to be agreed upon by the Parties and appended to this
Stipulation prior to the preliminary approval hearing), signed under penalty of
perjury and supported by such documents as specified in the Proof of Claim and
Release and as are reasonably available to the Authorized Claimant. Except as
otherwise ordered by the Court, all Class Members who fail to timely submit a
Proof of Claim and Release within such period, or such other period as may be
ordered by the Court, or otherwise allowed, shall be forever barred from
receiving any payments pursuant to this Stipulation and the Settlement set forth
herein, but will in all other respects be subject to and bound by the provisions
of this Stipulation, the releases contained herein, and the Judgment.
     5.3. The Claims Administrator, subject to such supervision and direction of
Lead Counsel and the Court as may be necessary or as circumstances may require,
shall administer and calculate the claims submitted by Class Members and shall
oversee distribution of the Net Settlement Fund (defined below) to Authorized
Claimants. The Settlement Fund shall be applied as follows:

16



--------------------------------------------------------------------------------



 



  (a)   to pay all the costs and expenses reasonably and actually incurred in
connection with providing notice, locating Class Members, soliciting Class
claims, assisting with the filing of claims, administering and distributing the
Settlement Fund to Authorized Claimants, processing Proof of Claim and Release
forms, and paying Escrow Fees;     (b)   to pay Taxes and Tax Expenses;     (c)
  to pay the Fee and Expense Award, if and to the extent allowed by the Court;
and     (d)   to distribute the balance of the Settlement Fund (the “Net
Settlement Fund”) to Authorized Claimants as allowed by the Plan of Allocation
or such further order(s) of the Court as may be necessary or as circumstances
may require.

     5.4. A reasonable plan of allocation shall be proposed by Lead Counsel and
counsel for the Jones Lead Plaintiff and approved by the Court (the “Plan of
Allocation”). The King Defendants will take no position with respect to such
proposed Plan of Allocation.
     5.5. The Court’s consideration and approval or disapproval of the Plan of
Allocation, including, without limitation, any proceeding or adjudication
regarding the amount due any individual Class Member(s), are not part of the
Settlement set forth in this Stipulation, and shall be separate and independent
from the Court’s consideration of the fairness, reasonableness and adequacy of
the Settlement. Any order or proceeding relating to the Plan of Allocation shall
not operate to terminate or cancel this Stipulation or affect the finality of
the Court’s Judgment approving this Stipulation and the Settlement set forth
herein.
     5.6. After (a) the Judgment is Final, and (b) Court approval of the
Settlement and the Plan of Allocation are no longer subject to any appeal or
potential appeal, the Net Settlement Fund shall be distributed to Authorized
Claimants in accordance with the terms of the Plan of

17



--------------------------------------------------------------------------------



 



Allocation and such further order(s) of the Court as may be necessary or as
circumstances may require. If there is any balance remaining in the Net
Settlement Fund after nine months from the date of distribution of the Net
Settlement Fund (whether by reason of tax refunds, uncashed checks or otherwise)
Lead Counsel shall, if economically feasible, reallocate such balance among
Authorized Claimants in an equitable and economic fashion. If, after the initial
distribution to Authorized Claimants, there remains a balance in the Net
Settlement Fund that is not economically feasible to distribute, Lead Counsel
shall seek an order from the Court for such funds to be donated to an
appropriate non-profit organization.
     5.7. No Person shall have any claim against Lead Counsel or the Claims
Administrator based on the distributions made substantially in accordance with
this Stipulation and the Settlement contained herein, the Plan of Allocation, or
further order(s) of the Court.
     5.8. Except for King’s obligation to cause payment of the Settlement Amount
and to provide reasonable cooperation in the production of information for
purposes of providing notice as provided herein, the King Defendants and the
Released Defendant Parties shall have no responsibility for, involvement in, or
liability for providing notice to the Class or the Jones Subclass, the
investment or distribution of the Settlement Fund, the Plan of Allocation, the
reviewing or challenging of claims of Class Members, the payment or withholding
of Taxes, or any costs or losses incurred in connection therewith.
6. Plaintiffs’ Counsel’s Attorneys’ Fees And Reimbursement of Expenses
     6.1. Lead Counsel, on behalf of Plaintiffs’ Counsel, shall submit an
application or applications (the “Fee and Expense Application”) for
distributions to them from the Settlement Fund for (a) an award of attorneys’
fees, plus (b) reimbursement of expenses and costs incurred in connection with
prosecuting the Litigation, including the fees of experts and consultants, plus

18



--------------------------------------------------------------------------------



 



(c) any interest on such attorneys’ fees, costs and expenses at the same rate
and for the same periods as earned by the Settlement Fund, as may be awarded by
the Court. The King Defendants shall not take any position with respect to the
Fee and Expense Application, and such matters are not the subject of any
agreement among the King Defendants and Plaintiffs other than as set forth in
this Stipulation.
     6.2. The Court’s consideration and approval or disapproval of the Fee and
Expense Application are not part of the Settlement set forth in this
Stipulation, and shall be separate and independent from the Court’s
consideration of the fairness, reasonableness and adequacy of the Settlement.
Any order or proceeding relating to the Fee and Expense Application shall not
operate to terminate or cancel this Stipulation, or affect the finality of the
Court’s Judgment approving this Stipulation and the Settlement set forth herein.
     6.3. The attorneys’ fees, expenses, costs and interest, if any, awarded by
the Court (the “Fee and Expense Award”) shall, with approval of the Court, be
paid to Lead Counsel from the Settlement Fund upon the later of (a) the
Effective Date; or (b) the issuance of an order by the Court awarding attorneys’
fees and/or costs.
     6.4. In the event that the Fee and Expense Award is reversed or disallowed
in whole or in part, Lead Counsel shall, within ten business days from receiving
notice from a court of appropriate jurisdiction, refund to the Settlement Fund
(a) the amount by which that portion of the Fee and Expense Award previously
paid to Plaintiffs’ Counsel exceeds the amount (if any) ultimately approved and
awarded as a result of any further court proceeding(s), plus (b) interest on
such excess amount at the same rate as earned by the Settlement Fund (together,
“Excess Fees and Expenses Paid”). Lead Counsel and each Plaintiffs’ Counsel law
firm, as a condition of receiving any portion of the Fee and Expense Award, on
behalf of itself and each partner and/or

19



--------------------------------------------------------------------------------



 



shareholder of it, agrees that the law firm and its partners and/or shareholders
are subject to the jurisdiction of the Court for the purpose of enforcing the
provisions of this paragraph.
     6.5. Defendants and the Released Defendant Parties shall have no
responsibility for, and no liability whatsoever with respect to, any payment to
Plaintiffs’ Counsel from the Settlement Fund.
7. Conditions Of Settlement, Effect of Disapproval, Cancellation or Termination
     7.1. The King Defendants and Plaintiffs shall each have the right to
terminate the Settlement and this Stipulation by delivering written notice of
their election to do so (“Termination Notice”) to all other parties hereto
within thirty days of: (a) the Court’s refusal to approve this Stipulation or
any material part of it; (b) the Court’s declining to enter the Notice Order in
any material respect; (c) the Court’s declining to enter the Judgment in any
material respect; (d) the date upon which the Judgment is modified or reversed
in any material respect by the Court of Appeals or the Supreme Court; or (e) the
date upon which an Alternate Judgment is modified or reversed in any material
respect by the Court of Appeals or the Supreme Court. In the event that a
Termination Notice is so provided, then the Settlement and this Stipulation
shall be canceled and terminated unless Lead Counsel and counsel for Defendants
mutually agree in writing to proceed with the Stipulation.
     7.2. In addition to the grounds for termination set forth in ¶ 7.1, the
King Defendants shall have the right to terminate the Settlement and this
Stipulation, by delivery of a Termination Notice, in the event that persons who
would otherwise be Class Members who purchased more than a certain number of
shares of King common stock during the Class Period choose to exclude themselves
from the Class, as set forth in a separate agreement (the “Supplemental
Agreement”) executed among Plaintiffs and the King Defendants.

20



--------------------------------------------------------------------------------



 



     7.3. In addition to the grounds for termination set forth in ¶ 7.1,
Plaintiffs shall have the right to terminate the Settlement and this
Stipulation, by delivery of a Termination Notice, in the event that any part of
the Settlement Fund has not been paid on or before the Funding Date, provided,
however, that such termination and cancellation shall not be effective in the
event that King causes any unpaid portion of the Settlement Fund to be paid
within five business days of receipt of such Termination Notice.
     7.4. In the event that the Settlement and this Stipulation are terminated
as provided for herein, then (a) this Stipulation shall be null and void and of
no further force and effect, save except for Plaintiffs’ obligations to return
any portion of the Settlement Fund pursuant to ¶ 2.11 above; (b) the Settling
Parties shall be restored to their respective positions in the Litigation
immediately prior to the execution of this Stipulation; (c) this Stipulation
shall not be used in the Litigation or in any other proceeding for any purpose;
and (d) any judgment or order entered by the Court in accordance with the terms
of the Stipulation shall be treated as vacated, nunc pro tunc.
     7.5. Unless otherwise ordered by the Court, in the event the Stipulation
shall be terminated, or shall not become effective for any reason, the
Settlement Fund shall be repaid pursuant to ¶ 2.11 within five (5) business days
after written notification of such event is sent by counsel for Defendants or by
Lead Counsel to the Escrow Agent.
8. Miscellaneous Provisions
     8.1. The Settling Parties: (a) acknowledge that it is their intent to
consummate this agreement, and (b) agree to cooperate to the extent reasonably
necessary to effectuate and implement all terms and conditions of this
Stipulation and to exercise their best efforts to accomplish the foregoing terms
and conditions of this Stipulation.

21



--------------------------------------------------------------------------------



 



     8.2. King warrants as to itself that, as to the payments made by or on its
behalf, at the time of such payment that it made or caused to be made pursuant
to [¶ 2a] hereof, it was not insolvent, nor did nor will the payment required to
be made by or on behalf of it, render it insolvent, within the meaning of and/or
for the purposes of the (United States) Bankruptcy Code, including §§ 101 and
547 thereof. This warranty is made by King and not by King’s Counsel.
     8.3. If a case is commenced in respect of any portion of the Settlement
Amount (or any insurer contributing funds to the Settlement Amount on behalf of
any King Defendant) under Title 11 of the United States Code (Bankruptcy), or a
trustee, receiver or conservator is appointed under any similar law, and in the
event of the entry of a final order of a court of competent jurisdiction
determining the transfer of money to the Settlement Fund or any portion thereof
by or on behalf of such defendant to be a preference, voidable transfer,
fraudulent transfer or similar transaction and any portion thereof is required
to be returned, and such amount is not promptly deposited to the Settlement
Fund, then, at the election of Lead Plaintiffs, the parties shall jointly apply
to the Court to vacate and set aside the releases given and Judgment entered in
favor of the Defendants pursuant to this Stipulation, and which releases shall
be null and void, and the parties shall be restored to their respective
positions in this Litigation as of May 18, 2006, and any cash amounts in the
Settlement Fund shall be returned as provided in ¶ 7 hereof.
     8.4. Each counsel or other Person executing the Stipulation or any of its
Exhibits on behalf of any party hereto hereby warrants that such Person has the
full authority to do so.
     8.5. Lead Counsel, on behalf of the Class, are expressly authorized by the
Plaintiffs to take all appropriate action required or permitted to be taken by
the Class pursuant to the Stipulation to effectuate its terms and also are
expressly authorized to enter into any

22



--------------------------------------------------------------------------------



 



modifications or amendments to the Stipulation on behalf of the Class which they
deem appropriate.
     8.6. This Stipulation shall be binding upon, and inure to the benefit of,
the successors and assigns of the parties hereto.
     8.7. Neither the Stipulation nor the Settlement, nor any act performed or
document executed pursuant to or in furtherance of the Stipulation or the
settlement: (a) is or may be deemed to be or may be used as an admission of, or
evidence of, the validity of any Released Claim, or of any wrongdoing or
liability of the Defendants and the Released Defendant Parties; or (b) is or may
be deemed to be or may be used as an admission of, or evidence of, any fault or
omission of any of the Defendants and the Released Defendant Parties in any
civil, criminal or administrative proceeding in any court, administrative agency
or other tribunal. Defendants and the Released Defendant Parties may file the
Stipulation and/or the Judgment in any action that may be brought against them
in order to support a defense or counterclaim based on principles of res
judicata, collateral estoppel, release, good faith settlement, judgment bar or
reduction or any other theory of claim preclusion or issue preclusion or similar
defense or counterclaim.
     8.8. The parties agree that any press release or other public comment
related to the Litigation or its resolution shall be limited to a factual
description of the terms of the settlement and the remaining procedural steps
necessary to secure final approval. In all events, the parties shall refrain
from any accusations of wrongful or actionable conduct by either party and shall
not otherwise suggest that the settlement constitutes an admission of any claim
or defense alleged.
     8.9. The King Defendants and Plaintiffs agree that each has complied fully
with the strictures of Rule 11 of the Federal Rules of Civil Procedure, and the
final judgment will contain a statement to reflect this compliance.

23



--------------------------------------------------------------------------------



 



     8.10. All of the Exhibits to this Stipulation are material and integral
parts hereof and are fully incorporated herein by this reference.
     8.11. This Stipulation and the Exhibits attached hereto and the
Supplemental Agreement constitute the entire agreement between Plaintiffs and
Defendants and no representations, warranties or inducements have been made to
any party concerning the Stipulation or its Exhibits or the Supplemental
Agreement other than the representations, warranties and covenants contained and
memorialized in such documents. Except as otherwise provided herein, each party
shall bear its own costs.
     8.12. This Stipulation may be amended or modified only by a written
instrument signed by or on behalf of all Settling Parties or their respective
successors-in-interest.
     8.13. This Stipulation and the Exhibits hereto shall be considered to have
been negotiated, executed and delivered, and to be wholly performed, in the
State of Tennessee, and the rights and obligations of the parties to this
Stipulation shall be construed and enforced in accordance with, and governed by,
the internal, substantive laws of the State of Tennessee without giving effect
to that State’s choice-of-law principles.
     8.14. The Court shall retain jurisdiction with respect to implementation
and enforcement of the terms of this Stipulation, and all parties hereto submit
to the jurisdiction of the Court for purposes of implementing and enforcing the
settlement embodied in this Stipulation.
     8.15. This Stipulation may be executed in counterparts, including by
signature transmitted by facsimile. Each counterpart when so executed shall be
deemed to be an original, and all such counterparts together shall constitute
the same instrument.
—SIGNATURES ON FOLLOWING PAGES—

24



--------------------------------------------------------------------------------



 



         
Dated: 7-31-06
  /s/ Robert S. Gans
 
Robert Gans    
 
  BERNSTEIN LITOWITZ BERGER &     GROSSMANN LLP    
 
  12481 High Bluff Drive, Suite 300    
 
  San Diego, CA 92130    
 
  (858) 793-0070    
 
       
 
  Jeffrey N. Leibell    
 
  John C. Browne    
 
  BERNSTEIN LITOWITZ BERGER &     GROSSMANN LLP    
 
  1285 Avenue of the Americas    
 
  New York, NY 10019    
 
  (212) 554-1400    
 
       
 
  R. Garry Chaffin    
 
  Linda Burnsed    
 
  CHERNAU, CHAFFIN & BURNSED PLLC    
 
  SunTrust Center, Suite 1750    
 
  424 Church Street    
 
  Nashville, TN 37219    
 
  (615) 244-5480    
 
       
 
  Attorneys for Lead Plaintiffs and    
 
  Lead Counsel for the Class    

25



--------------------------------------------------------------------------------



 



         
Dated: July 31, 2006
  /s/ Joseph H. Weiss
 
Joseph H. Weiss    
 
  Mark D. Smilow    
 
  Ilya Nuzov    
 
  WEISS & LURIE    
 
  551 Fifth Avenue    
 
  New York, NY 10176    
 
  (212) 682-3025    
 
       
Dated: July 31, 2006
  /s/ Stephen J. Rodd w/permission MDS
 
Stephen J. Rodd    
 
  Arthur N. Abbey    
 
  Meagan Zapotocky    
 
  ABBEY SPANIER RODD ABRAMS &
     PARADIS, LLP    
 
  212 East 39th Street    
 
  New York, NY 10016    
 
  (212) 889-3700    
 
       
 
  Attorneys for the Jones Merger Lead Plaintiff and
Lead Counsel for the Jones Merger Subclass    

26



--------------------------------------------------------------------------------



 



         
Dated: 7-31-2006
  /s/ John C. Millian
 
John C. Millian    
 
  Daniel A. Cantu    
 
  Jill S. Henderson    
 
  GIBSON, DUNN & CRUTCHER LLP    
 
  1050 Connecticut Avenue, N.W.    
 
  Washington, DC 20036    
 
  (202) 955-8500    
 
       
 
  Andrew L. Colocotronis (BPR No. 017052)    
 
  Ashley M. Lowe (BPR No. 20867)    
 
  BAKER, DONELSON, BEARMAN, CALDWELL
& BERKOWITZ, P.C.    
 
  900 S. Gay Street, Suite 2200    
 
  Knoxville, TN 37902    
 
  (865) 549-7000    
 
       
 
  Attorneys for the King Defendants    
 
       
Dated: 7/31/06
  /s/ Lawrence J. Portnoy
 
Lawrence J. Portnoy    
 
  Lindsay H. Tomenson    
 
  DAVIS POLK & WARDWELL    
 
  450 Lexington Avenue    
 
  New York, NY 10017
(212)450-4000    
 
       
 
  Jimmie C. Miller    
 
  HUNTER SMITH & DAVIS LLP    
 
  1212 North Eastman Road    
 
  P.O. Box 3740    
 
  Kingsport, TN 37664    
 
  (423) 378-8852    
 
       
 
  Attorneys for the Underwriter Defendants    

27



--------------------------------------------------------------------------------



 



     
 
  EXHIBIT A
 
  to Stipulation
 
  of Settlement

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
GREENEVILLE DIVISION

     
IN RE: KING PHARMACEUTICALS,
INC. SECURITIES LITIGATION
  No. 2:03-CV-77
 
   
THIS DOCUMENT RELATES TO:
All Actions
  District Judge Thomas W. Phillips

Magistrate Judge Dennis H. Inman

[PROPOSED] ORDER PRELIMINARILY APPROVING
SETTLEMENT AND PROVIDING FOR NOTICE
     WHEREAS, a consolidated class action is pending before this Court entitled
In re King Pharmaceuticals, Inc. Securities Litigation, Civil No. 2:03-CV-77
(the “Litigation”);
     WHEREAS, on August 15, 2003, the Court certified a Class comprised of all
persons, with certain exceptions, who purchased common stock of King
Pharmaceuticals, Inc. (“King”) during the time period from February 16, 1999, to
March 10, 2003, inclusive (the “Class Period”), appointed Lead Plaintiffs as
representatives of the Class, and approved Lead Counsel as lead counsel for the
Class;
     WHEREAS, on August 15, 2003, the Court also certified a Jones Subclass
comprised of all persons, with certain exceptions, who acquired King stock by
virtue of the merger of Jones Pharmaceuticals, Inc. with King in August 2000,
appointed Jones Lead Plaintiff as representative of the Jones Subclass, and
approved Jones Subclass Lead Counsel as lead counsel for the subclass;
     WHEREAS, the parties having made application, pursuant to Federal Rule of
Civil Procedure 23(e), for an order approving the settlement of this Litigation,
in accordance with a

 



--------------------------------------------------------------------------------



 



Stipulation of Settlement dated as of July 31, 2006 (the “Stipulation”), which,
together with the Exhibits annexed thereto sets forth the terms and conditions
for a proposed settlement of the Litigation and for dismissal of the Litigation
with prejudice upon the terms and conditions set forth therein; and the Court
having read and considered the Stipulation and the Exhibits annexed thereto; and
     WHEREAS, all defined terms contained herein shall have the same meanings as
set forth in the Stipulation.
     NOW, THEREFORE, IT IS HEREBY ORDERED:
     1. The Court preliminarily approves the Stipulation and the settlement set
forth therein, subject to further consideration at the Settlement Hearing
described below.
     2. The Court approves, as to form and content, the Notice of Pendency and
Proposed Settlement of Class Action (the “Notice”), the Summary Notice, and the
Proof of Claim and Release form (the “Proof of Claim”) annexed as Exhibits B, C
and D respectively to the Stipulation, and finds that the mailing and
distribution of the Notice and publishing of the Summary Notice substantially in
the manner and form set forth in this Order meet the requirements of Federal
Rule of Civil Procedure 23, §21D(a)(7) of the Securities Exchange Act of 1934,
15 U.S.C. §78u-4(a)(7) as amended by the Private Securities Litigation Reform
Act of 1995, and due process, and is the best notice practicable under the
circumstances and shall constitute due and sufficient notice to all Persons
entitled thereto.
     3. Lead Counsel are hereby authorized to retain the firm of A.B. Data, Ltd.
(“Claims Administrator”) to supervise and administer the notice procedure as
well as the processing of claims as more fully set forth below.

A-2



--------------------------------------------------------------------------------



 



     4. A hearing (the “Settlement Hearing”) shall be held before this Court on
                    , 2006, at                      a.m., at the United States
District Court for the Eastern District of Tennessee (at Knoxville), U.S.
Courthouse, 800 Market Street, Knoxville, Tennessee, 37902, to determine whether
the proposed settlement of the Litigation on the terms and conditions provided
for in the Stipulation is fair, reasonable and adequate to the Class and should
be approved by the Court; whether a Judgment as provided in ¶ 1.13 of the
Stipulation should be entered herein; whether the proposed Plan of Allocation
should be approved; and to determine the amount of fees and expenses that should
be awarded to Plaintiffs’ Counsel.
     5. Not later than the fourteenth day after entry of this Order (the “Notice
Date”), Lead Counsel shall cause a copy of the Notice and the Proof of Claim,
substantially in the form annexed as Exhibits B and D hereto, to be mailed by
first class mail to all Class Members who can be identified with reasonable
effort. Persons receiving the Notice and Proof of Claim who purchased King
Common Stock during the Class Period for the beneficial ownership of another
Person or Persons shall (a) send the Notice and the Proof of Claim to such
beneficial owners of such King Common Stock within ten calendar days after
receipt thereof, or (b) send a list of the names and addresses of such
beneficial owners to the Claims Administrator within ten calendar days of
receipt thereof, in which event the Claims Administrator shall promptly mail the
Notice and Proof of Claim to such beneficial owners.
     6. Not later than seven days after the Notice Date, Lead Counsel shall
cause the Summary Notice to be published once in the national edition of The
Wall Street Journal.
     7. At least seven calendar days prior to the Settlement Hearing, Lead
Counsel shall serve on defendants’ counsel and file with the Court proof, by
affidavit or declaration, of such mailing and publishing.

A-3



--------------------------------------------------------------------------------



 



     8. Memoranda, affidavits and other materials in support of the proposed
settlement, the proposed plan of allocation, and the request for an award of
fees and expenses, shall be filed not later than 21 days prior to the date of
the Settlement Hearing. Any reply briefs shall be filed not later than seven
days prior to the date of the Settlement Hearing.
     9. All Members of the Class shall be bound by all determinations and
judgments in the Litigation concerning the settlement, whether favorable or
unfavorable to the Class.
     10. Class Members who wish to participate in the settlement shall complete
and submit Proof of Claim forms in accordance with the instructions contained
therein. Unless the Court orders otherwise, all Proof of Claim forms must be
submitted no later than ninety days from the Notice Date. Any Class Member who
does not timely submit a Proof of Claim within the time provided for, shall be
barred from sharing in the distribution of the proceeds of the Settlement Fund,
unless otherwise ordered by the Court.
     11. Any Member of the Class (including Members of the Jones Merger
Subclass) may enter an appearance in the Litigation, at his, her or its own
expense, individually or through counsel of their own choice. Any Member of the
Class who does not so enter an appearance on their own behalf or through counsel
of their own choice will be represented by Lead Counsel or Jones Subclass Lead
Counsel.
     12. Pending final determination of whether the settlement should be
approved, neither the Lead Plaintiffs, the Jones Lead Plaintiff, nor any
Class Member, either directly, representatively, or in any other capacity, shall
commence or prosecute against any of the Released Defendant Parties, any action
or proceeding in any court or tribunal asserting any of the Released Claims.

A-4



--------------------------------------------------------------------------------



 



     13. Any Person falling within the definition of Class Member may, upon
request, be excluded from the Class. Any such Person must submit to the Claims
Administrator a request for exclusion (“Request for Exclusion”), postmarked no
later than fourteen days prior to the date of the Settlement Hearing. A Request
for Exclusion must be signed and state: (a) the name, address, and telephone
number of the Person requesting exclusion; (b) the Person’s purchases and sales
of King Common Stock made during the Class Period, including the dates, the
number and type of securities, and price paid or received for each such purchase
or sale; and (c) that the Person wishes to be excluded from the Class. All
Persons who submit valid and timely Requests for Exclusion in the manner set
forth in this paragraph shall have no rights under the Stipulation, shall not
share in the distribution of the Settlement Fund, and shall not be bound by the
Stipulation or the Final Judgment.
     14. Any Member of the Class who has not properly requested exclusion from
the Class (as provided for in paragraph 13 above) may appear and show cause, if
he, she or it has any, why the proposed settlement of the Litigation should not
be approved as fair, reasonable and adequate, or why a Judgment should not be
entered thereon, why the Plan of Allocation should not be approved, or why
attorneys’ fees and expenses should not be awarded to counsel for the
Plaintiffs; provided, however, that no Class Member or any other Person shall be
heard or entitled to contest the approval of the terms and conditions of the
proposed settlement, or, if approved, the Judgment to be entered thereon
approving the same, or the order approving the Plan of Allocation, or the
attorneys’ fees and expenses to be awarded to counsel for the Plaintiffs unless
that Person has served on the following counsel (delivered by hand or sent by
first class mail) written objections and copies of any papers and briefs in
support thereof on or before the date that is fourteen days before the
Settlement Hearing, and filed said objections, papers and

A-5



--------------------------------------------------------------------------------



 



briefs with the Clerk of the United States District Court for the Eastern
District of Tennessee (at Knoxville) on or before the same date:
Robert Gans, Esq.
BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
12481 High Bluff Drive, Suite 300
San Diego, CA 92130
Joseph H. Weiss, Esq.
WEISS & LURIE
551 Fifth Avenue
New York, NY 10176
John C. Millian, Esq.
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036
     Any Member of the Class who does not make his, her or its objection in the
manner provided shall be deemed to have waived such objection and shall forever
be foreclosed from making any objection to the fairness or adequacy of the
proposed settlement as incorporated in the Stipulation, to the Plan of
Allocation, and to the award of attorneys’ fees and expenses to counsel for the
plaintiffs, unless otherwise ordered by the Court.
     15. All funds held by the Escrow Agent shall be deemed and considered to be
in custodia legis, and shall remain subject to the jurisdiction of the Court,
until such time as such funds shall be distributed pursuant to the Stipulation
and/or further order(s) of the Court.
     16. Neither Defendants nor Defendants’ counsel shall have any
responsibility for the Plan of Allocation or any application for reimbursement
of attorneys’ fees or reimbursement of expenses submitted by Plaintiffs’
Counsel, and such matters will be considered separately from the fairness,
reasonableness and adequacy of the settlement.

A-6



--------------------------------------------------------------------------------



 



     17. At or after the Settlement Hearing, the Court shall determine whether
the Plan of Allocation proposed by Settlement Counsel, and any application for
attorneys’ fees or reimbursement of expenses, shall be approved.
     18. Reasonable expenses incurred in identifying and notifying Class Members
as well as administering the Settlement Fund, and Taxes owed on the Settlement
Fund, shall be incurred and paid as permitted under the terms of the Stipulation
without the need for further order of the Court. In the event the settlement is
not approved by the Court, or otherwise fails to become effective, neither the
Plaintiffs nor any of their counsel shall have any obligation to repay any
amounts actually and properly disbursed from the Settlement Fund for such
reasonable expenses.
     19. Neither the Stipulation, nor any of its terms or provisions, nor any of
the negotiations or proceedings connected with it, shall be construed as an
admission or concession by Defendants of the truth of any of the allegations in
the Litigation, or of any liability, fault, or wrongdoing of any kind.
     20. The Court reserves the right to adjourn the date of the Settlement
Hearing without further notice to the Members of the Class, and retains
jurisdiction to consider all further applications arising out of or connected
with the proposed settlement. The Court may approve the settlement, with such
modifications as may be agreed to by the Settling Parties, if appropriate,
without further notice to the Class.

A-7



--------------------------------------------------------------------------------



 



IT IS SO ORDERED.
Dated this                      day of                                         
2006.

         
 
 
 
THE HONORABLE THOMAS W. PHILLIPS UNITED STATES DISTRICT JUDGE    

A-8



--------------------------------------------------------------------------------



 



     
 
  EXHIBIT B
 
  to Stipulation
 
  of Settlement

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
GREENEVILLE DIVISION

     
IN RE: KING PHARMACEUTICALS,
INC. SECURITIES LITIGATION
  No. 2:03-CV-77
 
   
THIS DOCUMENT RELATES TO:
All Actions
  District Judge Thomas W. Phillips

Magistrate Judge Dennis H. Inman

NOTICE OF PENDENCY OF CLASS ACTION AND
PROPOSED CLASS ACTION SETTLEMENT

TO:   All persons or entities who purchased King Pharmaceuticals, Inc. (“King”)
common stock between February 16, 1999, and March 10, 2003, inclusive (the
“Class Period”), including all persons or entities who acquired shares of King
common stock pursuant to any offering completed during the Class Period, and who
were damaged thereby (“Class Members”).       A federal court authorized this
Notice. This is not a solicitation from a lawyer. Please read this Notice
carefully and in its entirety. Your rights will be affected by proceedings in
this litigation whether you act or do not act.       If you are a Class Member,
please be advised that your rights may be affected by a Class Action lawsuit
pending in the United States District Court for the Eastern District of
Tennessee, and you may be entitled to share in the proceeds of the Settlement
described in this Notice. To claim your share of the Settlement Fund, you must
submit a valid Proof of Claim and Release form postmarked on or before
                    , 2006. If you are a Class Member and do not submit a timely
request for exclusion, you will be bound by the release whether or not you
submit a claim.

 



--------------------------------------------------------------------------------



 



YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

     
Submit a Proof of Claim and Release Form no later than                     ,
2006.
  This is the only way to receive a share of the Settlement Fund.
 
   
Request exclusion from the Class in writing no later than                     ,
2006.
  Receive no payment from the Settlement Fund. This is the only option that
allows you to ever be part of any other lawsuit against the Defendants about the
Settled Claims.
 
   
Object to the Settlement in writing no later than                     , 2006.
  Write to the court about why you do not like the Settlement, and ask the Court
not to approve it.
 
   
Go to the Settlement Hearing to be held on                     , 2006, at
                     a.m..

Do nothing.
  Ask permission to speak to the Court about the settlement.

If you do nothing, you will receive no payment and will give up your rights.

These rights and options, and the deadlines to exercise them, are explained in
this Notice.
The Court in charge of this case still has to decide whether to approve the
Settlement. Payments will be made if the Court approves the Settlement and after
any appeals are resolved.
SUMMARY OF SETTLEMENT AND RELATED MATTERS
This Notice has been sent to you pursuant to Rule 23 of the Federal Rules of
Civil Procedure and an Order of the United States District Court for the Eastern
District of Tennessee (the “Court”). The purpose of this Notice is to inform you
of the pendency of this class action (the “Litigation”), its proposed
settlement, and the hearing to be held by the Court to consider the fairness,
reasonableness, and adequacy of the Settlement. This Notice describes the rights
you may have in connection with participation in this Settlement, what steps you
may take in relation to the Settlement and this class action litigation, and
alternatively, what steps you must take if you wish to be excluded from the
Settlement and this class action.
This Notice is not an expression of any opinion by the Court about the merits of
any of the claims or defenses asserted by any party in this Litigation or about
the fairness or adequacy of the proposed Settlement.

B-2



--------------------------------------------------------------------------------



 



Class Recovery
     The proposed Settlement creates a fund in the amount of $38.25 million in
cash (the “Settlement Fund”) and will include interest that accrues on the fund
prior to distribution. Based on Lead Plaintiffs’ estimate of the number of
shares of King common stock that were traded during the Class Period which may
have been damaged. Lead Plaintiffs estimate that the average recovery per
damaged share of King common stock purchased during the Class Period would be
approximately $0.16 before deduction of Court-approved fees and expenses.
     The Plan of Allocation described in response to Question 8 provides a more
detailed description of how the Settlement Fund will be disbursed. Your actual
recovery from the Settlement Fund will depend on a number of variables including
the number of claimants and the number of shares of King common stock they
purchased; the number of shares of King common stock you purchased and the
timing of your purchases and sales, if any; the expense of administering the
claims process; and the amount of fees and expenses awarded by the Court. The
number of claimants who send in claims varies widely from case to case. If fewer
than anticipated Class Members send in a claim form, you could get more money.
Conversely, if more claims are submitted than currently anticipated, you could
get less money.
Reasons for the Settlement
The Litigation has been ongoing since March 2003, and at present is not expected
to go to trial before mid-2007. The parties disagree on both liability and
damages, and absent a settlement the outcome of the Litigation is uncertain.
In light of the amount of the Settlement and the immediacy of the recovery to
the Class, the Lead Plaintiffs and the Jones Lead Plaintiffs believe that the
proposed Settlement is fair, reasonable and adequate, and in the best interests
of the Class and the Jones Subclass. Lead Plaintiffs and Jones Lead Plaintiffs
believe that the benefits of the Settlement to the Class, namely a recovery of
$38.25 million plus interest, less the various deductions described in this
Notice, outweigh the risks and delay in recovery inherent in continuing the
Litigation, including the risk that all or some of the claims in the Litigation
could be dismissed in response to anticipated motions for summary judgment; the
risk that a similar, smaller or no recovery would be achieved after a trial and
appeals in which the Defendants would have the opportunity to assert substantial
defenses to the claims asserted against them; and the certainty of substantial
delay in obtaining a recovery for the Class even assuming that plaintiffs were
to prevail after trial and appeals.
The Defendants deny the claims asserted against them in the Litigation, deny
that they have engaged in any wrongdoing, violation of law or breach of duty,
and deny that any Class Member has suffered any damages as a result of any
conduct by Defendants. The Settlement is not an admission of wrongdoing by any
Defendant. The Defendants have agreed to the Settlement in order to eliminate
the burden and expense of continued litigation.

B-3



--------------------------------------------------------------------------------



 



Statement of Attorneys’ Fees and Costs Sought
To date Lead Counsel, Jones Subclass Lead Counsel and other plaintiffs’ counsel
have not received any payment for their services in conducting the Litigation on
behalf of the Plaintiffs and the Members of the Class, nor have they been
reimbursed for their out-of-pocket expenditures. If the Settlement is approved
by the Court, Lead Counsel will apply to the Court for an award of attorneys’
fees of no more than 17% of the Settlement Fund (including any interest income
earned by the Settlement Fund), plus reimbursement of out-of-pocket expenses not
to exceed $1.9 million to be paid from the Settlement Fund. The total requested
fees and litigation expenses would amount to an average of $0.03 per damaged
share.
Further Information
For further information regarding this settlement you may contact any of the
following:

          Lead Counsel:   Jones Subclass Lead Counsel:   Claims Administrator:
Robert S. Gans, Esq.
  Joseph H. Weiss, Esq.    
BERNSTEIN LITOWITZ
  Mark D. Smilow, Esq.   In re King Pharmaceuticals,
BERGER & GROSSMANN LLP
  WEISS & LURIE   Inc. Securities Litigation
12481 High Bluff Drive,
  551 Fifth Avenue   c/o A.B. Data, Ltd.
Suite 300
  New York, NY 10176   4057 North Wilson Drive
San Diego, CA 92130
  (212) 682-3025   Milwaukee, WI 53211
(858) 793-0070
      (866) 561-6065

Please do not call any representative of King or the Court.
[END OF COVER PAGE]

B-4



--------------------------------------------------------------------------------



 



WHAT THIS NOTICE CONTAINS

              Page  
BASIC INFORMATION
    6  
1. Why Did I Get This Notice Package?
    6  
2. What Is This Lawsuit About?
    7  
3. Why Is There A Settlement With Defendants?
    7  
WHO IS IN THE SETTLEMENT
    7  
4. How Do I Know If I Am Part of the Settlement?
    7  
5. Who Is Included In the Class? Who Is Excluded?
    7  
6. I’m Still Not Sure If I’m Included
    7  
THE SETTLEMENT BENEFITS—WHAT YOU GET
    7  
7. What Does the Settlement Provide?
    7  
8. How Much Will My Payment Be?
    8  
HOW YOU GET A PAYMENT—SUBMITTING A CLAIM FORM
    10  
9. How Will I Get A Payment?
    10  
10. When Will I Get My Payment?
    10  
THE LAWYERS REPRESENTING YOU
    10  
11. Do I Have A Lawyer In This Case?
    10  
12. How Will the Lawyers Be Paid?
    10  
OBJECTING TO THE SETTLEMENT
    11  
13. How Do I Tell the Court That I Don’t Like the Settlement?
    11  
EXCLUDING YOURSELF FROM THE SETTLEMENT
    12  
14. What’s the Difference Between Objecting and Excluding?
    12  
THE COURT’S FAIRNESS HEARING
    12  
15. When and Where Will the Court Decide Whether to Approve the Settlement?
    12  
16. Do I Have to Come to the Hearing?
    13  
17. May I Speak at the Hearing?
    13  
IF YOU DO NOTHING
    13  
18. What Happens If I Do Nothing At All?
    13  
GETTING MORE INFORMATION
    13  
19. Are There More Details About the Settlement?
    13  
20. How Do I Get More Information?
    13  
SPECIAL NOTICE TO NOMINEES
    14  

B-5



--------------------------------------------------------------------------------



 



BASIC INFORMATION
1. Why Did I Get This Notice Package?
     You or someone in your family may have purchased or acquired King common
stock between February 16, 1999 and March 10, 2003.
     The Court in charge of the case is the United States District Court for the
Eastern District of Tennessee, and the case is known as In re King
Pharmaceuticals, Inc. Securities Litigation, No. 2:03-CV-77, and is referred to
in this Notice as “the Litigation.” The Court ordered that this Notice be sent
because you have a right to know about the proposed Settlement of this
Litigation and about all of your options before the Court decides whether to
approve the Settlement. If the Court approves the Settlement, and after any
objections and appeals are resolved, the Claims Administrator appointed by the
Court will make the payments that the Settlement allows.
     This package explains the Litigation, the Settlement, your legal rights,
what benefits are available, who is eligible for them, and how to get them.
2. What Is This Lawsuit About?
     This case was brought as a class action on behalf of persons who acquired
King common stock during the period from February 16, 1999 to March 10, 2003,
inclusive (the “Class Period”), including all persons and entities who acquired
shares of King common stock pursuant to any offering completed during the
Class Period, and who were damaged thereby. Persons who purchased King common
stock during the Class Period are members of the Class. Persons who acquired
King common stock in the August 2000 merger of Jones Pharmaceuticals, Inc.
(“Jones”) with King are also members of the Jones Subclass.
     In a class action, one or more people called class representatives sue on
behalf of people who have similar claims. All these people together are called a
Class. As noted, this case also includes a Subclass, which is part of the Class.
The Court resolves the issues for all Class and Subclass Members, except for
those who exclude themselves from the Class.
     The entities chosen by the Court to represent the Class—the Los Angeles
County Employees Retirement Association and the Policemen and Firemen Retirement
System City of Detroit—are called Lead Plaintiffs. (Another entity, the
Teachers’ Retirement System of Louisiana, is also a Lead Plaintiff.) The
individual chosen by the Court to represent the Jones Subclass—Kathleen Crews—is
called the Jones Subclass Lead Plaintiff. The Defendants in the Litigation are
King, Jones, twenty current or former directors and officers of King or Jones,
and four investment banking firms that served as underwriters for the public
offering of 16 million shares of King common stock that was completed in
November 2001. Certain of these defendants were dismissed as Defendants earlier
in the Litigation.
     The Litigation was brought as a class action alleging that Defendants
violated the securities laws by making materially false and misleading
statements and omissions regarding King’s revenues and profitability during the
period from February 16, 1999 to March 10, 2003, inclusive. Defendants have
denied that they are liable or otherwise did anything wrong.

B-6



--------------------------------------------------------------------------------



 



3. Why Is There A Settlement With Defendants?
     The Court did not decide in favor of Lead Plaintiff or Defendants. Instead,
these parties agreed to a settlement. That way, they avoid the cost and risks of
a trial, and eligible Class Members who make a valid claim will get
compensation. The Lead Plaintiffs, Jones Lead Plaintiff and their attorneys
think the Settlement is best for all Class Members.
WHO IS IN THE SETTLEMENT
4. How Do I Know If I Am Part of the Settlement?
     The Class includes all persons or entities who purchased King common stock
during the period from February 16, 1999 to March 10, 2003, inclusive, including
all persons and entities who acquired shares of King common stock pursuant to
any offering completed during the Class Period, and who were damaged thereby,
except those persons and entities that are excluded, as described below.
5. Who Is Included In the Class? Who Is Excluded?
     If you purchased or acquired King common stock during the period from
February 16, 1999 to March 10, 2003, inclusive, that alone does not make you a
Class Member. You are a Class Member only if you purchased or acquired King
common stock during the Class Period and were damaged thereby. In general, this
requires that you still have retained some or all of the King stock you
purchased during the Class Period as of the close of trading on March 10, 2003.
Additional information regarding who is entitled to be included in the Class and
to share in the Settlement is found in the response to Question 8 below.
     Excluded from the class are Defendants; members of the families of each of
the individual Defendants; any parent, subsidiary, affiliate, partner, officer,
executive (having the title of Vice President or above) or director of any
Defendant during the Class Period; any entity in which any such excluded person
has a controlling interest; and the legal representatives, heirs, successors, or
assigns of any such excluded person or entity.
6. I’m Still Not Sure If I’m Included.
     If you are still not sure whether you are included, you can ask for help.
You can email the Claims Administrator, A.B. Data, Inc., at
kingsecuritieslitigation@abdatalawserve.com, call them at (866) 561-6065, or
look up the website at http://www.abdatalawserve.com for more information. Or
you can fill out and return the claim form described in Question 9 and enclosed
in this packet, or available online at the website above, to see if you qualify.
THE SETTLEMENT BENEFITS—WHAT YOU GET
7. What Does the Settlement Provide?
     Defendants have agreed to pay $38.25 million in cash to be divided among
all eligible Class Members who send in valid claim forms, after payment of
Court-approved attorneys’ fees and expenses, taxes and the cost of preparation
of tax returns, and the costs of claims

B-7



--------------------------------------------------------------------------------



 



administration, including the costs of printing and mailing this Notice and the
cost of publishing notice (the “Net Settlement Fund”).
8. How Much Will My Payment Be?
     Your share of the fund will depend on the number of valid claim forms that
Class Members send in and the amount of King common stock you purchased or
acquired during the Class Period and when you purchased or acquired and sold
that stock. For purposes of allocating the Net Settlement Fund, Lead Plaintiffs
and Jones Lead Plaintiff will ask the Court to approve a plan of allocation of
the settlement proceeds. The Court may adopt this proposed plan or adopt a
different plan of allocation without further notice. You may object to the
proposed plan of allocation.
     The plan of allocation Lead Plaintiffs and Jones Lead Plaintiff will
propose is as follows:
     A. To receive any money from the Net Settlement Fund, you must show that
you are a Member of the Class and timely submit a valid Claim Form and all
required documentation to the Claims Administrator so that it is postmarked no
later than                     , 2006.
     B. The Claims Administrator will determine each Authorized Claimant’s pro
rata share of the Net Settlement Fund based upon each Authorized Claimant’s
“Recognized Loss.” Recognized Loss is based on the amount of inflation in the
price of King common stock at the time of purchase or acquisition due to
Defendants’ alleged false statements or omissions, as calculated by Lead
Plaintiffs’ damages expert (“Plaintiffs’ Expert”).
     C. The Recognized Loss per share of King common stock purchased or acquired
during the Class Period and held at the close of the Class Period has been
determined by Plaintiffs’ expert as follows:
     1. Open Market Purchases. The Recognized Loss per share for King common
stock purchased on the open market during the Class Period and held until the
end of the Class Period is $3.66.
     2. Shares Acquired Pursuant to the Registration Statement Filed in
Connection with the Jones Merger or the Registration Statement Filed in
Connection with the Public Offering of King Common Stock that was Completed on
November 1, 2001. The Recognized Loss per share for King common stock acquired
pursuant to the registration statement filed in connection with the Jones Merger
or the registration statement filed in connection with the public offering of
King common stock that was completed on November 1, 2001 and held until the end
of the Class Period is $4.39.
     D. King common stock that was purchased or acquired during the Class Period
but was sold before the close of the Class Period is not eligible for payment.
     E. You will be required to provide documentation with respect to your
transactions in King common stock during the Class Period, as well as any
ownership you had of King common stock at the beginning and the end of the
Class Period.

B-8



--------------------------------------------------------------------------------



 



     F. A purchase or acquisition of King common stock will be presumed to be on
the open market unless the Class Member submits to the satisfaction of the
Claims Administrator proof that the purchase or acquisition was made pursuant to
the registration statement filed in connection with the Jones Merger or the
registration statement filed in connection with the public offering of King
common stock that was completed on November 1, 2001.
     G. In calculating the Recognized Loss, an Authorized Claimant’s sale of
King common stock will be matched first against that Claimant’s holdings of King
common stock in the opening position, and then matched chronologically against
each purchase made during the Class Period. If you made multiple purchases of
King common stock during the Class Period, the earliest subsequent sale will be
matched first against your holdings on the first day of the Class Period, and
then matched chronologically thereafter against each purchase made during the
Class Period.
     H. Your total Recognized Loss will be calculated by accumulating, for each
respective transaction, the product of the Recognized Loss per share by the
respective number of shares purchased by the Class Member during the
Class Period, as set forth above.
     I. PLEASE NOTE: To the extent you had a gain from your overall transactions
in King common stock during the Class Period, the value of your Recognized Loss
will be zero. To the extent that you suffered an overall loss on your overall
transactions in King common stock during the Class Period, but that loss was
less than the total Recognized Loss calculated pursuant to the provisions above,
then your Recognized Loss will be limited to the amount of the overall loss.
     J. For purposes of determining whether you had a gain from your overall
transactions in King common stock during the Class Period or suffered a loss,
the Claims Administrator will: (i) total the amount paid for each share of King
common stock purchased during the Class Period by you (the “Total Purchase
Amount”); (ii) match any sales during the Class Period first against your
opening position in King common stock (the proceeds of those sales will not be
considered for purposes of calculating gains or losses); (iii) total the amount
received for sales of the remaining shares of King common stock sold during the
Class Period (the “Sales Proceeds”); and (iv) ascribe a holding value equal to
the closing price of each share on March 10, 2003, times the number of shares,
purchased during the Class Period and still held at the end of the Class Period
(“Holding Value”). The difference between (i) the Total Purchase Amount and
(ii) the Sales Proceeds and Holding Value, will be deemed your gain or loss on
your overall transactions in King common stock during the Class Period.
     K. If you acquired by means of a gift, inheritance or operation of law, any
King common stock during the Class Period that was purchased prior to
commencement of the Class Period, such acquisitions do not qualify as purchases
on the dates of acquisition. If you acquired during the Class Period by gift,
inheritance or operation of law any King common stock that was purchased during
the Class Period by the donor, decedent or transferor, then your claim will be
computed with respect to that King common stock by using the price of the stock
on the date of purchase and not the date of transfer.

B-9



--------------------------------------------------------------------------------



 



     L. A payment to any Authorized Claimant of less than $10.00 in total will
not be included in the calculation and will not be distributed.
     M. Distribution to Authorized Claimants from the Net Settlement Fund will
be made after all claims have been processed. If any funds remain in the Net
Settlement Fund by reason of un-cashed checks or otherwise, then, after the
Claims Administrator has made reasonable and diligent efforts to have
Class Members who are entitled to participate in the distribution of the Net
Settlement Fund cash their distribution checks, any cash balance remaining in
the Net Settlement Fund six months after the initial distribution of such funds
shall, if economically feasible, be re-distributed after payment from this
balance of any unpaid costs or fees incurred in administering the Net Settlement
Fund for such re-distribution to Class Members who have cashed their checks and
who would receive at least $10.00 from such re-distribution. If after nine
months after such re-distribution any funds shall remain in the Net Settlement
Fund, then such balance shall be contributed to non-sectarian, not-for-profit,
501(c)(3) organization(s) designated by Lead Counsel and approved by the Court.
     N. Each Claimant shall be deemed to have submitted to the jurisdiction of
the United States District Court for the Eastern District of Tennessee with
respect to his, her or its Proof of Claim.
HOW YOU GET A PAYMENT—SUBMITTING A CLAIM FORM
9. How Will I Get A Payment?
     To qualify for payment, you must be an eligible Class Member and you must
submit a claim form. A claim form is enclosed with this Notice and is available
online at http://www.abdatalawserve.com. Read and follow the instructions
carefully, fill out the form completely, and include all the documents the form
asks for. The completed claim form must be postmarked no later than
                    , 2006.
10. When Will I Get My Payment?
     The Court has scheduled a hearing to be held on                     , 2006,
at                      a.m. to decide whether to approve the Settlement, the
fee and expense application, and the plan of allocation. The Court may
reschedule the hearing without further notice. If the Court approves the
Settlement, there may be appeals. It is always uncertain whether these appeals
can be resolved, and resolving them can take time, perhaps several years.
Everyone who sends in a claim form will be informed of the determination with
respect to their claim. Please be patient.
THE LAWYERS REPRESENTING YOU
11. Do I Have A Lawyer In This Case?
     The Court approved the law firm of Bernstein Litowitz Berger & Grossmann
LLP as Lead Counsel to represent you and other Class Members, and the law firms
of Weiss & Lurie and Abbey Spanier Rodd Abrams & Paradis, LLP as Jones Subclass
Lead Counsel to represent the Jones Subclass. You will not personally be charged
for these lawyers. If you want to be represented by our own lawyer, you may hire
one at your own expense.

B-10



--------------------------------------------------------------------------------



 



12. How Will the Lawyers Be Paid?
     Lead Counsel will ask the Court, on behalf of all plaintiffs’ counsel
(including Jones Subclass Lead Counsel), for attorneys’ fees not to exceed 17%
of the Settlement Fund and for reimbursement of out-of-pocket expenses as
authorized by law up to $1.9 million. The total requested fees and litigation
expenses would amount to an average of $0.03 per share of King stock. Such sums
as may be approved by the Court will be paid from the Settlement Amount of
$38.25 million. Class Members are not personally liable for any such fees or
expenses.
     To date Lead Counsel, Jones Subclass Lead Counsel, and the other attorneys
who have assisted them in representing the Class and the Jones Subclass have not
been paid for their services for conducting this Litigation on behalf of the
Class and Jones Subclass nor for their substantial out-of-pocket expenses, which
have included hiring experts, reviewing and analyzing over hundreds of thousands
of documents produced by Defendants and third-parties, conducting numerous
depositions, and taking other steps to prepare the case for trial. The
attorneys’ fees and expenses requested will be the only payment to plaintiffs’
counsel for their efforts in achieving this Settlement and for their risk in
undertaking this representation on a wholly contingent basis. The fee requested
will compensate Lead Counsel, Lead Jones Subclass Counsel and other plaintiffs’
attorneys for their work to date in pursuing this Litigation on behalf of the
Class and the Jones Subclass and achieving the Settlement, and is within the
range of fees awarded to class counsel under similar circumstances in other
cases of this type.
OBJECTING TO THE SETTLEMENT
     You can tell the Court that you don’t agree with the Settlement or some
part of it, the fee and expense application(s), or the plan of allocation.
13. How Do I Tell the Court That I Don’t Like the Settlement?
     If you are a Class Member you can object to the Settlement, the fee and
expense application(s), and/or the plan of allocation if you don’t like all or
any part of them. You can give reasons why you think the Court should not
approve whatever you object to, and the Court will consider your views.
     To object, you must send a letter saying that you object to the Settlement
in In re: King Pharmaceuticals, Inc. Securities Litigation, No. 2:03-CV-77. Be
sure to include your name, address, telephone number, your signature, the number
of shares of King common stock you purchased or acquired and sold during the
period from February 16, 1999 to March 10, 2003, inclusive, and the reasons you
object to the Settlement. Any objection to the Settlement must be mailed or
delivered such that it is received by each of the following no later than ___,
2006:

         
Court:
  Lead Counsel:   Jones Subclass Lead         Counsel:
Clerk of Court
       
United States District Court
  Robert S. Gans, Esq.   Joseph H. Weiss, Esq.
for the Eastern District of
  BERNSTEIN LITOWITZ   Mark D. Smilow, Esq.

B-11



--------------------------------------------------------------------------------



 



         
Tennessee
  BERGER & GROSSMANN LLP   WEISS & LURIE
800 Market Street
  12481 High Bluff Drive,   551 Fifth Avenue
Knoxville, TN 37902
  Suite 300   New York, NY 10176
 
  San Diego, CA 92130   (212) 682-3025
 
  (858) 793-0070    
 
       
King Defendants’ Counsel:
  Underwriter Defendants’
Counsel:    
 
       
John C. Millian, Esq.
       
Daniel A. Cantu, Esq.
  Lawrence J. Portnoy, Esq.    
GIBSON, DUNN &
  Lindsay H. Tomenson, Esq.    
CRUTCHER LLP
  DAVIS POLK & WARDWELL    
1050 Connecticut Avenue,
  450 Lexington Avenue    
N.W.
  New York, NY 10017    
Washington, D.C. 20036
       

EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want a payment from the Settlement or to release the Defendants,
and want to maintain a right to sue the Defendants on your own about the same
legal and factual issues involved in the Litigation, then you must take steps to
opt-out or exclude yourself from the Class.
To exclude yourself from the Class, you must send a letter by mail specifically
stating that you want to be excluded from In re: King Pharmaceuticals, Inc.
Securities Litigation, No. 2:03-CV-77. You must include (1) your name, address,
telephone number, (2) your signature, (3) the number of shares of King common
stock you owned on February 16, 1999; (4) the number of shares of King common
stock you purchased or acquired, and sold, during the period from February 16,
1999 to March 10, 2003, inclusive; and (5) the number of shares of King common
stock you held on March 10, 2003. Your exclusion request must be mailed or
delivered so that it is received no later than ___, 2006 to:
In re King Pharmaceuticals, Inc. Securities Litigation
c/o A.B. Data, Ltd.
4057 North Wilson Drive
Milwaukee, WI 53211
You cannot exclude yourself by phone or e- mail. You must submit a written
request for exclusion. If you ask to be excluded you are not eligible to receive
any distribution from the Settlement Fund, you cannot object to the Settlement,
and you will not be legally bound by the releases entered in the Litigation.
14. What’s the Difference Between Objecting And Excluding?
     Objecting is simply telling the Court that you don’t like something about
the Settlement. If you object, you can still file a Proof of Claim. If you
excluded yourself by from the Class by ___, 2006, you cannot object and you
cannot file a Proof of Claim or receive any portion of the Settlement Fund.

B-12



--------------------------------------------------------------------------------



 



THE COURT’S FAIRNESS HEARING
     The Court will hold a hearing to decide whether to approve the Settlement,
the fee and expense application, and the plan of allocation. You may attend and
you may ask to speak, but you don’t have to do so.
15. When And Where Will The Court Decide Whether To Approve The Settlement?
     The Court will hold a fairness hearing at ___ a.m. on ___, 2006, at the
United States Courthouse, 800 Market Street, Knoxville, TN 37902 . At this
hearing the Court will consider whether the Settlement is fair, reasonable, and
adequate. If there are objections, the Court will consider them. The judge will
listen to people who have asked to speak at the hearing. The Court will also
consider how much to pay plaintiffs’ counsel and whether to approve the plan of
allocation. The Court may decide these issues at the hearing or take them under
consideration. The Court may approve the Settlement without approving the fee
and expense requests, and/or without approving the proposed plan of allocation.
We do not know how long these decisions will take.
16. Do I Have to Come to the Hearing?
     No. Lead Counsel and Jones Subclass Lead Counsel will answer questions the
judge may have. If you send an objection, you don’t have to come to Court to
talk about it. As long as you mailed your written objection on time, the Court
will consider it. But, you are welcome to come at your own expense. You may also
pay your own lawyer to attend, but it is not necessary.
17. May I Speak At the Hearing?
     You may ask the Court for permission to speak at the fairness hearing. To
do so, you must send a letter saying that it is your intention to appear in In
re: King Pharmaceuticals, Inc. Securities Litigation, No. 2:03-CV-77. Be sure to
include your name, address, telephone number, your signature, and the number of
shares of King common stock you purchased or acquired and sold during the period
from February 16, 1999 to March 10, 2003, inclusive . Your notice of intention
to appear must be postmarked no later than ___, 2006 , and be sent to the Clerk
of the Court, Lead Counsel, Jones Subclass Lead Counsel, Counsel for the King
Defendants, and Counsel for the Underwriter Defendants, at the addresses listed
in question 13. You cannot speak at the hearing if you excluded yourself from
the Class.
IF YOU DO NOTHING
18. What Happens If I Do Nothing At All?
     If you do nothing, you’ll get no money from this Settlement. But, unless
you timely and validly excluded yourself, you won’t be able to start a lawsuit,
continue with a lawsuit, or be part of any other lawsuit against Defendants
about the same issues in this case.

B-13



--------------------------------------------------------------------------------



 



GETTING MORE INFORMATION
19. Are There More Details About the Settlement?
     This Notice summarizes the proposed Settlement. More details are in the
Stipulation of Settlement and attachments thereto, dated as of ___, 2006. You
can examine a copy of this stipulation at the Clerk’s office of the United
States Courthouse, 800 Market Street, Knoxville, TN 37902, during regular
business hours.
20. How Do I Get More Information?
     You can contact the Claims Administrator, Lead Counsel, or Jones Lead
Counsel at the address and telephone numbers set forth on page 4 above. You can
also look up information on the Claims Administrator’s website at
http://www.abdatalawserve.com. Do not telephone the Court regarding this Notice.
SPECIAL NOTICE TO NOMINEES
     If you purchased or acquired King common stock during the period from
February 16, 1999 to March 10, 2003, inclusive, as nominee for a beneficial
owner, then WITHIN SEVEN (7) DAYS OF YOUR RECEIPT OF THIS NOTICE you must either
(a) provide to the Claims Administrator, at the address set forth on page 4, the
name and last known address of each person or organization for whom or which you
purchased such stock during such time period, or (b) request additional copies
of this Notice, which will be provided to you free of charge, and, within seven
(7) days of receipt, mail the Notice directly to the beneficial owners of the
King stock.
     You are entitled to reimbursement from the Settlement Fund of your
reasonable expenses actually incurred in connection with the foregoing,
including reimbursement of postage expense and the cost of ascertaining the
names and addresses of beneficial owners. Those expenses will be paid upon
request and submission of appropriate supporting documentation reflecting
compliance with these instructions, including timely mailing of the Notice, if
you elect to do so. All communications concerning the foregoing should be
addressed to the Claims Administrator.

     
DATED: ___, 2006.
   
 
  BY ORDER OF THE COURT:
 
   
 
   
 
  UNITED STATES DISTRICT JUDGE

B-14



--------------------------------------------------------------------------------



 



         
 
 
 
EXHIBIT C
to Stipulation
of Settlement
 
 
 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
GREENEVILLE DIVISION

       
 
IN RE: KING PHARMACEUTICALS,
  No. 2:03-CV-77
 
INC. SECURITIES LITIGATION
   
 
 
   
 
 
  District Judge Thomas W. Phillips
 
 
   
 
THIS DOCUMENT RELATES TO:
   
 
All Actions
  Magistrate Judge Dennis H. Inman

SUMMARY NOTICE OF PENDENCY OF CLASS ACTION AND OF
PROPOSED CLASS ACTION SETTLEMENT

TO:   All persons or entities who purchased King Pharmaceuticals, Inc. (“King”)
Common Stock during the period from February 16, 1999 to March 10, 2003,
inclusive, including persons who acquired shares of King common stock pursuant
to any offering completed during the Class Period, and who were damaged thereby
(“Class Members”).

YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil
Procedure and an Order of the United States District Court for the Eastern
District of Tennessee, that a hearing will be held on ___, 2006 at ___:___
___.m., in Room ___, before the Honorable Thomas W. Phillips at the United
States District Court for the Eastern District of Tennessee, Howard H. Baker,
Jr. United States Courthouse, 800 Market Street, Knoxville, Tennessee, 37902. At
this hearing, the Court will determine: (1) whether the proposed settlement
consisting of $38.25 million in cash plus accrued interest should be approved as
fair, reasonable and adequate; (2) whether the proposed plan to distribute the
settlement proceeds is fair, reasonable and adequate; (3) whether the
application by Plaintiffs’ counsel for an award of attorneys’ fees and expenses
should be approved; and (4) whether this litigation should be dismissed with
prejudice.
YOUR RIGHTS WILL BE AFFECTED BY PROCEEDINGS IN THIS LITIGATION WHETHER YOU ACT
OR DO NOT ACT. IF YOU ARE A CLASS MEMBER YOU MAY BE ENTITLED TO SHARE IN THE
PROCEEDS OF THE SETTLEMENT FUND.





--------------------------------------------------------------------------------



 



If you have not yet received the Notice of Pendency of Class Action and Proposed
Class Action Settlement (the “Notice”) and Claim Form, you can obtain copies of
these documents by contacting:
In re King Pharmaceuticals, Inc. Securities Litigation
c/o A.B. Data, Ltd.
4057 North Wilson Drive
Milwaukee, WI 53211
Copies of the Notice and Claim Form also may be downloaded from ___or from
www.blbglaw.com.
YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

•   If you are a Class Member, in order to share in the distribution of the
settlement fund, you must submit a Claim Form establishing that you are entitled
to recovery to the Claims Administrator (at the address above) by no later than
___, 2006. [120 days after Notice Date] If you are a Class Member and do not
take timely action to exclude yourself from the settlement, you will be bound by
any judgment rendered in the litigation whether or not you submit a claim.   •  
To exclude yourself from the Class, you must file a request for exclusion on or
before ___, 2006, in the manner prescribed in the Notice. All Class Members who
do not request exclusion from the Class will be bound by any judgment entered in
the Litigation.   •   Any objection to the proposed Settlement, plan of
allocation and/or application for attorneys’ fees and expenses must be filed
with the Court on or before ___, 2006, and delivered to counsel for the parties
in the manner and form set forth in the Notice.

PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S OFFICE REGARDING THIS NOTICE.
Inquires, other than requests for the Notice and Claim Form, may be made to Lead
Counsel and/or Jones Subclass Lead Counsel:

     
Lead Counsel:
  Jones Subclass Lead Counsel:
 
   
Robert S. Gans, Esq.
  Joseph H. Weiss, Esq.
BERNSTEIN LITOWITZ BERGER &
  Mark D. Smilow, Esq.
GROSSMANN LLP
  WEISS & LURIE
12481 High Bluff Drive,
  551 Fifth Avenue
Suite 300
  New York, NY 10176
San Diego, CA 92130
  (212) 682-3025
(858) 793-0070
   

D-2



--------------------------------------------------------------------------------



 



         
 
 
 
EXHIBIT D
to Stipulation
of Settlement
 
 
 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
GREENEVILLE DIVISION

       
 
 
   
 
IN RE: KING PHARMACEUTICALS,
  No. 2:03-CV-77
 
INC. SECURITIES LITIGATION
   
 
 
   
 
 
  District Judge Thomas W. Phillips
 
THIS DOCUMENT RELATES TO:
   
 
All Actions
   
 
 
  Magistrate Judge Dennis H. Inman

PROOF OF CLAIM
Must be Postmarked
     No Later Than
                    , 2006
IN RE KING PHARMACEUTICALS, INC. SECURITIES LITIGATION
c/o A.B. Data, Ltd.
P.O. Box 170500
Milwaukee, WI 53217-8041
(800) XXX-XXXX
PROOF OF CLAIM AND RELEASE
Identity of Claimant:
Claim Number:                     Control Number:
Please fill in SS/TIN of Beneficial Owner if box is blank:
 



                               
Daytime Telephone Number:
    (     )     -            



                               
Evening Telephone Number:
    (     )     -            



REQUIRED INFORMATION OR CORRECTIONS
Write any name and address corrections below if any corrections are necessary OR
if there is no preprinted data to the left, YOU MUST provide your name and
address here :

                       
Name:
                     
 
         
Address:
                     
 
         
City:
                     
 
         
State:
                     
 
         
Zip Code:
                     
 
                     

Claimant is:

             
?
  Individual   ?   Joint Owners
?
  Estate   ?   Corporation
?
  Trust   ?   Partnership
?
  Other                                                                         
?   IRA, Keogh or the Retirement Plan
 
                               (Specify)        
 
           





--------------------------------------------------------------------------------



 



(type of plan )

     
Name of Beneficial Owner, if different than Claimant:
   





Check here if Claimant was an officer, director or employee of King
Pharmaceuticals, Inc. (“King”) at any time between February 16, 1999 through and
including March 10, 2003 ? If so, state position(s) held, and dates of
employment or affiliation:
GENERAL INSTRUCTIONS
      1. It is important that you completely read and understand the Notice of
Pendency of Class Action and Proposed Class Action Settlement that accompanies
this Proof of Claim and Release (the ”Notice”) and the Plan of Allocation
included therein (the “Plan of Allocation”). The Notice and Plan of Allocation
describe the proposed Settlement, how Class Members are affected by it, and the
manner in which the Net Settlement Fund will be distributed, if the Settlement
and Plan of Allocation are approved by the Court. The Notice also contains the
definitions of many of the defined terms (which are indicated by initial capital
letters) used in this Proof of Claim and Release (the “Claim Form”). By signing
and submitting the Claim Form, you will be certifying that you have read and
understood the Notice.
      2. This Claim Form is directed to Class Members, as defined in the Notice.
IF YOU ARE NOT A CLASS MEMBER, OF IF YOU REQUEST EXCLUSION FROM THE CLASS, DO
NOT SUBMIT A CLAIM FORM.
      3. Submission of this Claim Form does not ensure that you will share in
the proceeds of the Net Settlement Fund. Distributions from the Net Settlement
Fund will be governed by the Plan of Allocation. The Plan of Allocation, which
has been approved by the Court, is included in the accompanying Notice.
      4. If you are a Class Member and you do not submit a timely request for
exclusion, and if the Court approves the Settlement, you will be bound by the
terms of any judgment that the Court enters, whether or not you submit a Claim
Form. The judgment will enjoin the filing or continued prosecution of the
Settled Claims against the Released Persons.
      5. You are required to submit genuine and sufficient documentation for all
your transactions in King common stock during the Class Period, i.e., between
February 16, 1999 through and including March 10, 2003. In addition, you are
required to submit genuine and sufficient documentation to show your holdings in
King common stock as the opening of the Class Period and as of the close of the
Class Period. This documentation may be photocopies of stockbrokers’
confirmation slips; stockbrokers’ monthly statements (reflecting your opening
and closing balances for the months specified on the Claim Form, and in which
transactions during the Class Period occurred); or signed letters from brokers,
on their letterheads, giving all the information that would be found on a
confirmation slip.



IF SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN COPIES OR EQUIVALENT
CONTEMPORANEOUS DOCUMENTS FROM YOUR BROKER. FAILURE TO SUPPLY THIS DOCUMENTATION
COULD RESULT IN REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL DOCUMENTS. Please
keep a copy of all documents that you send to the Claims Administrator.
      6. By submitting a signed Claim Form, you will be affirming, under penalty
of perjury, the truth of the statements contained therein and the genuineness of
the documents attached thereto. The making of false statements, or the
submission of forged or fraudulent documentation, will result in the rejection
of your Claim and may subject you to civil liability or criminal prosecution.

D-2



--------------------------------------------------------------------------------



 



SCHEDULE OF TRANSACTIONS IN KING COMMON STOCK
Separately list each of your purchases and sales of King common stock on the
next page. Attach a separate schedule if more space is needed. Be sure to
include your name and Social Security number or Tax ID number on any additional
sheets. The date of purchase or sale is the “trade” or “contract” date, and not
the “settlement” or “payment” date. Check here if additional transactions are
included on separate schedules.          

          SECTION B: BEGINNING HOLDINGS: Please state the number of shares of
King common stock that you owned as of the opening of trading on February 16,
1999.                       
 
       
 
  If you did not own any shares of King common stock as of the opening of
trading on February 16, 1999 please check here.
         
   
 
        SECTION C: JONES MERGER: Please state the number of shares of King
common stock that you acquired in connection with the August 2000 merger of
Jones Pharmaceuticals, Inc. and King.                       
 
       
 
  If you did not acquire any shares of King in connection with the Jones merger,
please check here.
         
   
 
        SECTION D: NOVEMBER 2001 OFFERING: Please state the number of shares of
King common Stock that you acquired in connection with the public offering of
16 million shares of King common stock that was completed in November 2001.  
                    
 
       
 
  If you did not acquire any shares of King in connection with the November 2001
Offering,
please check here.
         
   

D-3



--------------------------------------------------------------------------------



 



SECTION P: PURCHASES: List all purchases of King common stock between
February 16, 1999 and March 10, 2003, inclusive, not including shares acquired
in connection with the Jones Merger or acquired in connection with the
November 2001 Offering.
 

                          Total Date(s) of Purchase   Number       Purchase
Price (List Chronologically)   Of Shares   Purchase Price   (excluding taxes,
(Month/Day/Year)   Purchased   Per Share   commissions, etc.)
___/___/___
  _______   $_______   $_______
 
           
___/___/___
  _______   $_______   $_______
 
           
___/___/___
  _______   $_______   $_______
 
           
___/___/___
  _______   $_______   $_______

SECTION S: SALES: List all sales you made of King common stock between
February 16, 1999 and March 10, 2003, inclusive, including shares acquired in
connection with the Jones Merger or acquired in connection with the
November 2001 Offering: If none, check here.          
 

                          Total Date(s) of Sale   Number       Sale Price (List
Chronologically)   Of Shares   Sale Price   (excluding taxes, (Month/Day/Year)  
Sold   Per Share   commissions, etc.)
___/___/___
  _______   $_______   $_______
 
           
___/___/___
  _______   $_______   $_______
 
           
___/___/___
  _______   $_______   $_______

          SECTION U: UNSOLD HOLDINGS. Please state the number of shares of King
common stock that you held as of the close of trading on March 10, 2003.  
                    
 
       
 
  If you did not own any shares of King common stock as of the close of trading
on March 10, 2003, please check here.              

VERIFICATION AND ACKNOWLEDGEMENT
     I (We), and the person I (we) represent(s), if any, submit to the
jurisdiction of the United States District Court for the Eastern District of
Tennessee, for purposes of all inquiries with respect to this Claim Form. I (We)
understand and agree that my (our) Claim may be subject to investigation and
discovery under the applicable rules of civil procedure, provided that such
investigation and discovery shall be limited to my (our) status as a
Class Member and the validity and amount of my claim. No discovery shall be
allowed on the merits of the Actions or the Settlement in connection with
processing of the Proofs of Claim. I (We) agree to be bound by and subject to
the terms of the judgments and orders of that Court in connection with the

D-4



--------------------------------------------------------------------------------



 



Settlement of the Settled Claims against the Released Persons in the Action
styled In re King Pharmaceuticals, Inc. Securities Litigation, Case
No. 2:03-CC-77, and to furnish such additional proof or information with respect
to this Claim Form as the Court shall require.
     I (We) purchased King common stock during the period between February 16,
1999 through March 10, 2003, inclusive.
     By submitting this Proof of Claim, I (we) state that I (we) believe in good
faith that I (we) am (are) a Class Member as defined in the Notice, or am acting
for such person; that I (we) am (are) not a defendant in the Action or anyone
excluded from the Class; that I (we) believe that I (we) am (are) entitled to
receive a share of the Net Settlement Fund as described in the Notice; that I
(we) elect to participate in the proposed Settlement described in the Notice;
that I (we) have not filed a request for exclusion; that I (we) have read and am
(are) familiar with the contents of the Instructions accompanying this Claim
Form; and that I (we) verify that the information I (we) have set forth in this
Claim Form and in documents attached hereto is true and correct and complete to
the best of my (our) knowledge. I (We) further certify that I (we) have read and
am (are) familiar with the accompanying Notice to which this Claim Form relates.
I (We) understand and agree that this Claim Form will be processed and will be
allowed, if at all, in accordance with the procedures set forth in the Notice.
(If you acting in a representative capacity on behalf of a Class Member (e.g.,
as an executor, administrator, trustee, or other representative), you must
submit, to the satisfaction of the Claims Administrator and Lead Plaintiffs,
evidence of your current authority to act on behalf of that Class Member. Such
evidence would include, for example, letters testamentary, letters of
administration, or a copy of the trust documents.)
     I (We) have set forth where requested herein all relevant information with
respect to each of my (our) purchases and sales of King common stock during the
periods indicated. I (We) agree to furnish additional information to the Claims
Administrator, as required by it, to support this claim and my (our) entitlement
to a distribution if requested to do so. I ( We) understand that my failure to
comply with this provision may result in a delay of my (our) distribution, or
the rejection of my (our) claim.
     I (We) have enclosed photocopies of the stockbroker’s confirmation slips,
stockbroker’s statements, or other documents evidencing each purchase, sale or
retention of King common stock listed herein in support of my (our) claim. (IF
ANY SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN A COPY OR
EQUIVALENT DOCUMENTS FROM YOUR BROKER BECAUSE THESE DOCUMENTS ARE NECESSARY TO
PROVE AND PROCESS YOUR CLAIM.)
     I (We) understand that the information contained in this Proof of Claim is
subject to such verification as the Claims Administrator may request or as the
Courts may direct, and I (we) agree to cooperate in any such verification. (The
information requested herein is designed to provide the minimum amount of
information necessary to process most simple claims. The Claims Administrator
may request additional information as required to efficiently and reliably
calculate your Recognized Claim and any applicable withholding taxes. In some
cases, the Claims Administrator may condition acceptance of the claim based upon
the production of additional information, including, where applicable,
information concerning transactions in any derivatives of the subject securities
such as options.)
     NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested, to submit information regarding
their transactions in electronic files. All Claimants MUST submit a manually
signed paper Proof of Claim form listing all their transactions whether or not
they also submit electronic copies. If you wish to file your claim
electronically, you must contact the Claims Administrator at 1-(800) ___-___ or
visit their website at www.___ .com to obtain the required file layout. No
electronic files will be considered to have been properly submitted unless the
Claims Administrator issues to the Claimant a written acknowledgment of receipt
and acceptance of electronically submitted data.
     I (We) further agree and understand that upon the occurrence of the
Effective Date (as described in the Notice), my (our) signature hereto will
constitute a full and complete release, remise and discharge by me (us) and my
(our) heirs, executors, administrators, predecessors, successors, and assigns
(or, if I (we) am (are) submitting this Proof of Claim on behalf of a
corporation, a partnership, estate or one or more other persons, by it, him, her
or them, and by its, his, her or their heirs, executors, administrators,
predecessors, successors, and assigns) all “Released Claims” (including “Unknown
Claims”) as defined in the Notice will be released, discharged and extinguished
forever as against all “Released Defendant Parties,” each as defined in the
Notice.

D-5



--------------------------------------------------------------------------------



 



     I (We) declare under penalty of perjury under the laws of the United States
of America that the statements made and the answers given in this Claim Form are
true and correct and that the documents submitted herewith are true and genuine.

           
 
     
Date
  Signature of Claimant  
 
     
 
     
Date
  Signature of Joint Claimant, if any

If Claimant is other than an individual, or if Claimant is not the person
completing this form, the following also must be provided:

               
 
         
Date
  Signature of person completing
form   Capacity of person signing

SUBSTITUTE FORM W-9
I (We) certify that I am (we are) not subject to backup withholding under the
provisions of Section 3406(a)(1)(C) of the Internal Revenue Code.
NOTE: If you have been notified by the Internal Revenue Service that you are
subject to backup withholding, please strike the language that you are not
subject to backup withholding in the certification above.
The Internal Revenue Service does not require your consent to any provision
other than the certifications required to avoid backup withholding.

             
 
     
Date
  Signature of Owner  
 
     
 
     
Date
  Signature of Joint Owner (if any)

If the Claimant is other than an individual, or if the Claimant is not the
person completing this form, the following must also be provided:

          Name of Person Signing
 
Capacity of Person Signing
 
 

D-6



--------------------------------------------------------------------------------



 



 
ACCURATE PROCESSING TAKES A
SIGNIFICANT AMOUNT OF TIME.
THANK YOU FOR YOUR PATIENCE.
REMINDER CHECKLIST

  1.   Please sign both the Claim Form on page 4 and the Substitute Form W-9 on
page 4.   2.   If this Claim is made on behalf of joint claimants, then both
must sign.   3.   Please, remember to attach supporting documents.   4.   DO NOT
SEND ORIGINALS OF ANY SUPPORTING DOCUMENTS.   5.   Keep a copy of your Claim
Form and all documentation submitted for your records.   6.   You will not
receive confirmation that your Claim Form has been received unless you send it
via Certified Mail, Return Receipt Requested or by some other means that
provides you with proof of receipt.   7.   If you move, please send us your new
address.



 
YOU MUST MAIL THIS CLAIM FORM AND YOUR SUPPORTING DOCUMENTATION BY
                                        , 2006.



 

D-7



--------------------------------------------------------------------------------



 



         
 
 
 
EXHIBIT E  
to Stipulation  
of Settlement  
 
 
 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
GREENEVILLE DIVISION

       
 
IN RE: KING PHARMACEUTICALS,
  No. 2:03-CV-77
 
INC. SECURITIES LITIGATION
   
 
 
   
 
 
  District Judge Thomas W. Phillips
 
 
   
 
THIS DOCUMENT RELATES TO:
   
 
All Actions
  Magistrate Judge Dennis H. Inman

[PROPOSED] FINAL JUDGMENT AND
ORDER OF DISMISSAL WITH PREJUDICE
     This matter came before the Court for hearing pursuant to the Order of this
Court, dated ___, 2006, on the application of the parties for approval of the
settlement set forth in the Stipulation of Settlement dated as of ___, 2006 (the
“Stipulation”). The Court having considered all matters submitted to it at the
hearing and otherwise; and it appearing that a Notice of Pendency of
Class Action and Proposed Class Action Settlement substantially in the form
approved by the Court was mailed to all Persons or entities reasonably
identifiable who purchased King common stock between February 16, 1999, and
March 10, 2003, inclusive (the “Class Period”), including all persons and
entities who acquired King common stock pursuant to any offering completed
during the Class Period, and were damaged thereby, except those Persons or
entities excluded from the definition of the Class, as shown by the records of
King’s transfer agent, at the respective addresses set forth in such records,
and that a Summary Notice of Pendency of Class Action and Proposed Class Action
Settlement substantially in the form approved by the Court was published in the
national edition of The Wall Street Journal pursuant to the specifications of
the Court; and the Court having considered all papers filed and





--------------------------------------------------------------------------------



 



proceedings had herein and otherwise being fully informed in the premises and
good cause appearing therefore, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
     1. This Judgment incorporates by reference the definitions in the
Stipulation, and all terms used herein shall have the same meanings as set forth
in the Stipulation.
     2. This Court has jurisdiction over the subject matter of the Litigation
and over all parties to the Litigation, including all Members of the Class.
     3. Pursuant to Federal Rule of Civil Procedure 23, this Court hereby
approves the settlement set forth in the Stipulation and finds that said
settlement is, in all respects, fair, reasonable and adequate to the Class.
     4. Except as to any individual claim of those Persons (identified in
Exhibit 1 hereto) who have validly and timely requested exclusion from the
Class, the Litigation and all claims contained therein, as well as all of the
Released Claims, are dismissed with prejudice as to the Plaintiffs and the other
Members of the Class, and as against the Released Defendant Parties. The
Settling Parties are to bear their own costs, except as otherwise provided in
the Stipulation.
     5. The Court finds that the Stipulation and settlement are fair,
reasonable, just and adequate as to each of the Settling Parties, and that the
Stipulation and settlement are hereby finally approved in all respects, and the
Settling Parties are hereby directed to perform its terms.
     6. Upon the Effective Date hereof, the Plaintiffs and each of the
Class Members shall be deemed to have, and by operation of this Judgment shall
have, fully, finally, and forever released, relinquished and discharged all
Released Claims against the Released Defendant Parties, whether or not such
Class Member executes and delivers the Proof of Claim and Release.

E-2



--------------------------------------------------------------------------------



 



     7. All Class Members are hereby forever barred and enjoined from
prosecuting all claims (including “Unknown Claims” as defined in ¶ 1.23 of the
Stipulation ), demands, rights, liabilities and causes of action under federal
or state law, (including without limitation the Securities Act of 1933 and the
Securities Exchange Act of 1934), whether based upon statutory or common law,
whether class or individual in nature, known or unknown, concealed or hidden,
and that (i) were asserted in the Litigation, or (ii) that could have been
asserted in the Litigation by any Lead Plaintiff, Jones Lead Plaintiff or
Class Member against any Released Defendant Party arising from any losses
sustained on the purchase of King Common Stock during the Class Period,
including without limitation any claims related to King’s return reserves.
     8. Upon the Effective Date hereof, each of the Released Defendant Parties
shall be deemed to have, and by operation of this Judgment shall have, fully,
finally, and forever released, relinquished and discharged each and all claims
(including, but not limited to, “Unknown Claims” as defined in ¶ 1.23 of the
Stipulation), demands, losses, rights, and causes of action of any nature
whatsoever, whether known or unknown, whether suspected or unsuspected, whether
concealed or hidden, that have been or could have been asserted in the
Litigation or any forum by the Defendants or any of them or the successors and
assigns of any of them against any of the Plaintiffs, Class Members or
Plaintiffs’ Counsel, which arise out of or relate in any way to the institution,
prosecution, assertion, settlement, or resolution of the Litigation (except for
claims to enforce this Stipulation).
     9. The Notice of Pendency of Class Action and Proposed Class Action
Settlement given to the Class was the best notice practicable under the
circumstances, including the individual notice to all Members of the Class who
could be identified through reasonable effort. Said notice provided the best
notice practicable under the circumstances of those proceedings

E-3



--------------------------------------------------------------------------------



 



and of the matters set forth therein, including the proposed settlement set
forth in the Stipulation, to all Persons entitled to such notice, and said
notice fully satisfied the requirements of Federal Rule of Civil Procedure 23,
§21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. §78u-4(a)(7) as
amended by the Private Securities Litigation Reform Act of 1995, due process,
and any other applicable law.
     10. Any Plan of Allocation submitted by Plaintiffs’ counsel or any order
entered regarding the attorneys’ fee and expense application shall in no way
disturb or affect this Final Judgment and shall be considered separate from this
Final Judgment.
     11. Neither the Stipulation nor the settlement contained therein, nor any
act performed or document executed pursuant to or in furtherance of the
Stipulation or the settlement: (a) is or may be deemed to be or may be used as
an admission of, or evidence of, the validity of any Released Claim, or of any
wrongdoing or liability of the Defendants or the Dismissed Defendants, or (b) is
or may be deemed to be or may be used as an admission of, or evidence of, any
fault or omission of any of the Defendants or the Dismissed Defendants in any
civil, criminal or administrative proceeding in any court, administrative agency
or other tribunal. Defendants or the Dismissed Defendants may file the
Stipulation and/or the Judgment from this action in any other action that may be
brought against them in order to support a defense or counterclaim based on
principles of res judicata, collateral estoppel, release, good faith settlement,
judgment bar or reduction or any theory of claim preclusion or issue preclusion
or similar defense or counterclaim.
     12. Without affecting the finality of this Judgment in any way, this Court
hereby retains continuing jurisdiction over: (a) implementation of this
settlement and any award or distribution of the Settlement Fund, including
interest earned thereon; (b) disposition of the

E-4



--------------------------------------------------------------------------------



 



Settlement Fund; (c) hearing and determining applications for attorneys’ fees,
interest and expenses in the Litigation; and (d) all parties hereto for the
purpose of construing, enforcing and administering the Stipulation.
     13. The Court finds that during the course of the Litigation, the Settling
Parties and their respective counsel at all times complied with the requirements
of Federal Rule of Civil Procedure 11.
     14. In the event that the settlement does not become effective in
accordance with the terms of the Stipulation or in the event that the Settlement
Fund, or any portion thereof, is returned to King and/or its insurers, then this
Judgment shall be rendered null and void to the extent provided by and in
accordance with the Stipulation and shall be vacated and, in such event, all
orders entered and releases delivered in connection herewith shall be null and
void to the extent provided by and in accordance with the Stipulation.
     15. There is no just reason for delay in the entry of this Order and Final
Judgment and immediate entry by the Clerk of the Court is expressly directed
pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.
     IT IS SO ORDERED.
     Dated this                      day of
                                         2006.
 

       
 
     
 
  THE HONORABLE THOMAS W. PHILLIPS
UNITED STATES DISTRICT JUDGE  

E-5